AMENDED AND RESTATED CREDIT AGREEMENT,

dated as of June 8, 2007,

(amending and restating the Credit Agreement, dated as of June 6, 2006)

among

FERRO CORPORATION

and

CERTAIN OF ITS DESIGNATED SUBSIDIARIES

FROM TIME TO TIME PARTY HERETO,

as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTY HERETO,

as the Lenders,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as the Term Loan Administrative Agent,

NATIONAL CITY BANK,

as the Revolving Loan Administrative Agent

and the Collateral Agent,

KEYBANK NATIONAL ASSOCIATION,

as the Documentation Agent

and

CITIGROUP GLOBAL MARKETS, INC.,

as the Syndication Agent



--------------------------------------------------------------------------------



CREDIT SUISSE SECURITIES (USA) LLC

and

NATIONAL CITY BANK,

as Joint Lead Arrangers and Joint Bookrunners

1

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                         
Section 1.1
  Defined Terms
    2          
Section 1.2
  Use of Defined Terms
    33          
Section 1.3
  Cross-References
    33          
Section 1.4
  Accounting and Financial Determinations
    33          
Section 1.5
  Exchange Rates; Currency Equivalents
    34          
Section 1.6
  Redenomination of Certain Foreign Currencies and
            34  
 
  Computation of Dollar Amounts
               
Section 1.7
  American Legal Terms
    34          

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT

                 
Section 2.1
  Commitments
    35  
Section 2.2
  Reduction of the Commitment Amounts
    37  
Section 2.3
  Borrowing Procedures
    37  
Section 2.4
  Continuation and Conversion Elections
    39  
Section 2.5
  Alternate Currency Loans
    40  
Section 2.6
  Funding
    41  
Section 2.7
  Issuance Procedures
    41  
Section 2.8
  Registers; Notes
    44  
Section 2.9
  Designated Borrowers
    45  

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

                 
Section 3.1
  Repayments and Prepayments; Application
    46  
Section 3.2
  Interest Provisions
    52  
Section 3.3
  Fees
    53  

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

                 
Section 4.1
  LIBO Rate Lending Unlawful
    54  
Section 4.2
  Deposits Unavailable
    54  
Section 4.3
  Increased LIBO Rate Loan Costs, etc
    55  
Section 4.4
  Funding Losses
    55  
Section 4.5
  Increased Capital Costs
    56  
Section 4.6
  Taxes
    56  
Section 4.7
  Payments, Computations; Proceeds of Collateral, etc
    58  
Section 4.8
  Sharing of Payments
    59  
Section 4.9
  Setoff
    60  
Section 4.10
  Removal of Lenders
    60  
Section 4.11
  Guaranty by the Company
    61  

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSION

                 
Section 5.1
  Effectiveness
    63  
Section 5.2
  All Credit Extensions
    65  

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

                 
Section 6.1
  Organization, etc
    66  
Section 6.2
  Due Authorization, Non-Contravention, etc
    66  
Section 6.3
  Government Approval, Regulation, etc
    66  
Section 6.4
  Validity, etc
    66  
Section 6.5
  Financial Information
    66  
Section 6.6
  No Material Adverse Change
    67  
Section 6.7
  Litigation, Labor Controversies, etc
    67  
Section 6.8
  Subsidiaries
    67  
Section 6.9
  Ownership of Properties
    67  
Section 6.10
  Taxes; Other Laws
    67  
Section 6.11
  Pension and Welfare Plans
    68  
Section 6.12
  Environmental Warranties
    68  
Section 6.13
  Accuracy of Information
    69  
Section 6.14
  Regulations U and X
    69  
Section 6.15
  Solvency
    70  

ARTICLE VII

COVENANTS

                 
Section 7.1
  Affirmative Covenants
    70  
Section 7.2
  Negative Covenants
    75  

ARTICLE VIII

EVENTS OF DEFAULT

                 
Section 8.1
  Listing of Events of Default
    83  
Section 8.2
  Action if Bankruptcy
    85  
Section 8.3
  Action if Other Event of Default
    85  

ARTICLE IX

THE AGENTS

                 
Section 9.1
  Actions
    85  
Section 9.2
  Funding Reliance, etc
    86  
Section 9.3
  Exculpation
    87  
Section 9.4
  Successor
    87  
Section 9.5
  Loans by the Agents
    87  
Section 9.6
  Credit Decisions
    87  
Section 9.7
  Copies, etc
    88  
Section 9.8
  Reliance by the Agents
    88  
Section 9.9
  Defaults
    88  
Section 9.10
  Posting of Approved Electronic Communications
    89  
Section 9.11
  Joint Lead Arrangers and Documentation Agent
    90  

ARTICLE X

MISCELLANEOUS PROVISIONS

                                 
Section 10.1
  Waivers, Amendments, etc
            90          
Section 10.2
  Notices; Time
            92          
Section 10.3
  Payment of Costs and Expenses
            92          
Section 10.4
  Indemnification
            93          
Section 10.5
  Survival
            94          
Section 10.6
  Severability
            94          
Section 10.7
  Headings
            94          
Section 10.8
  Execution in Counterparts, Effectiveness, etc
            94          
Section 10.9
  Governing Law; Entire Agreement
            94          
Section 10.10
  Successors and Assigns
            95           Section 10.11   Sale and Transfer of Credit Extensions;
Participations in Credit Extensions; Notes
            95  
Section 10.12
  Other Transactions
            98          
Section 10.13
  Forum Selection and Consent to Jurisdiction
            98          
Section 10.14
  Waiver of Jury Trial
            99          
Section 10.15
  Patriot Act
            99          
Section 10.16
  Judgment Currency
            99          
Section 10.17
  Confidentiality100
                       
Section 10.18
  Counsel Representation101
                        Section 10.19   Effect of Amendment and Restatement of
the Existing Credit Agreement
    101          
SCHEDULE I
    –     Disclosure Schedule
               
SCHEDULE II
    –     Percentages; LIBOR Office; Domestic Office
               
SCHEDULE III
    –     Mortgaged Properties
               
EXHIBIT A-1
    –     Form of Revolving Note
               
EXHIBIT A-2
    –     Form of Term Note
               
EXHIBIT A-3
    –     Form of Swingline Note
               
EXHIBIT B-1
    –     Form of Borrowing Request
               
EXHIBIT B-2
    –     Form of Issuance Request
               
EXHIBIT C
    –     Form of Continuation/Conversion Notice
               
EXHIBIT D
    –     Form of Lender Assignment Agreement
               
EXHIBIT E
    –     Form of Compliance Certificate
               
EXHIBIT F
    –     Conformed Copy of Subsidiary Guaranty (Domestic)
               
EXHIBIT G
    –     Conformed Copy of Pledge and Security Agreement
               
EXHIBIT H
          Conformed Copy of Collateral Sharing Agreement
               
EXHIBIT I-1
    –     Form of Designated Borrower Request and Assumption Agreement
               
EXHIBIT I-2
    –     Form of Designated Borrower Notice
               
EXHIBIT J
          Form of Affirmation and Consent
               
EXHIBIT K
          Form of Amendment Effective Date Certificate
               

2

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 8, 2007, is among
FERRO CORPORATION, an Ohio corporation (the “Company”), certain Subsidiaries of
the Company from time to time party hereto (each a “Designated Borrower” and
together with the Company, each a “Borrower” and collectively the “Borrowers”),
the various financial institutions and other Persons from time to time party
hereto (the “Lenders”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“CS”), as the
administrative agent for the Term Loan Lenders (in such capacity, the “Term Loan
Administrative Agent”), NATIONAL CITY BANK (“National City”), as the
administrative agent for the Revolving Loan Lenders (in such capacity, the
“Revolving Loan Administrative Agent”, and together with the Term Loan
Administrative Agent, each an Administrative Agent and collectively the
“Administrative Agents”) and as the collateral agent for the Secured Parties (in
such capacity, the “Collateral Agent”), KEYBANK NATIONAL ASSOCIATION as the
documentation agent (in such capacity, the “Documentation Agent”), and CITIGROUP
GLOBAL MARKETS, INC., as the syndication agent (in such capacity, the
“Syndication Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of June 6, 2006 (as the same
may have been modified prior to the date hereof, the “Existing Credit
Agreement”), among the Borrowers, the lenders party thereto (the “Existing
Lenders”), CS, as administrative agent for the Existing Lenders with a
commitment to make Term Loans thereunder, National City, as administrative agent
for the Existing Lenders with a Revolving Loan Commitment thereunder and as the
collateral agent, and the other agents, the Existing Lenders committed to extend
to the Borrowers a $250,000,000 revolving credit facility to make revolving
loans (the “Existing Revolving Loans”) (such term and each other capitalized
term used but not defined in the preamble and the recitals having the meanings
provided in Section 1.1), and provided term loans to the Borrowers in the
aggregate principal amount of $305,000,000 (the “Existing Term Loans”, and
collectively with the Existing Revolving Loans, the “Existing Loans”);

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended on the Amendment Effective Date to, among other things, provide for
Loans to the Borrowers in an amount up to the applicable Commitment Amount on
and subject to the terms and conditions of this Agreement and pay fees, costs
and expenses related thereto (the foregoing and all other transactions related
hereto, collectively, the “Transaction);

WHEREAS, further to the foregoing recital, the Borrowers have requested, and the
Lenders (including certain of the Existing Lenders) have agreed (subject to the
terms of this Agreement), that the Existing Credit Agreement be amended to read
as set forth in this Agreement, and it has been agreed by the parties to the
Existing Credit Agreement that the Existing Loans that are not being repaid and
other “Obligations” (under, and as defined in, the Existing Credit Agreement)
shall be governed by and deemed to be outstanding under this Agreement with the
intent that the terms of this Agreement shall supersede the terms of the
Existing Credit Agreement (each of which shall hereafter have no further effect
upon the parties thereto); provided that any Rate Protection Agreements with any
one or more Existing Lenders (or their respective Affiliates) shall continue
unamended and in full force and effect; and

WHEREAS, all Obligations are and shall continue to be secured by all collateral
on which a Lien is granted to the Collateral Agent pursuant to any Loan
Document;

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Account” means any account (as that term is defined in Section 9-102 of the
UCC) of the Company or any of its Subsidiaries arising from the sale or lease of
goods or rendering of services.

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an account, chattel paper, or a general
intangible, in each case, as such term is defined under the UCC.

“Administrative Agent” and “Administrative Agents” are defined in the preamble
and include each other Person appointed as a successor Administrative Agent
pursuant to Section 9.4.

“Affected Lender” is defined in Section 4.10.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, (a) to vote 10%
or more of the Capital Securities (on a fully diluted basis) of such Person
having ordinary voting power for the election of directors, managing members or
general partners (as applicable) or (b) to direct or cause the direction of the
management and policies of such Person (whether by contract or otherwise).

“Affirmation and Consent” means the Affirmation and Consent, dated as of the
Amendment Effective Date, among each Subsidiary Guarantor and the Collateral
Agent, substantially in the form of Exhibit J hereto.

“Agents” means, collectively, the Administrative Agents and the Collateral
Agent.

“Agreement” means, on any date, this Amended and Restated Credit Agreement as
originally in effect on the Amendment Effective Date and as the same may
thereafter from time to time be further amended, supplemented, amended and
restated or otherwise modified and in effect on such date.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the higher of (a) the Base Rate in
effect on such day; and (b) the Federal Funds Rate in effect on such day plus
1/2 of 1%. Changes in the rate of interest on that portion of any Loans
maintained as Base Rate Loans will take effect simultaneously with each change
in the Alternate Base Rate. The Revolving Loan Administrative Agent will give
notice promptly to the Company and the Lenders of changes in the Alternate Base
Rate; provided that the failure to give such notice shall not affect the
Alternate Base Rate in effect after such change.

“Alternate Currency” means Euros or Yen, as the case may be.

“Alternate Currency Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Alternate Currency Loans pursuant to clause (a) of
Section 2.1.1.

“Alternate Currency Commitment Amount” means, on any date, a maximum amount
equal to the Dollar Equivalent of $100,000,000, as such amount may be
permanently reduced by Section 2.2.

“Alternate Currency Equivalent” means, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Alternate Currency as
determined by the Revolving Loan Administrative Agent at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternate Currency with Dollars.

“Alternate Currency Loan” means any Revolving Loan denominated in an Alternate
Currency.

“Amendment Effective Date” means the date this Agreement becomes effective
pursuant to Section 10.8.

“Amendment Effective Date Certificate” means the certificate executed and
delivered by an Authorized Officer of the Company pursuant to the terms of this
Agreement, substantially in the form of Exhibit K hereto.

“Applicant Borrower” is defined in clause (a) of Section 2.9.

“Applicable Commitment Fee Margin” means with respect to the Revolving Loan
Commitment, (a) prior to the Amendment Effective Date, the applicable percentage
then in effect under the Existing Credit Agreement, as determined by reference
to the relevant Index Debt Rating pursuant to the terms thereof, (b) as of the
Amendment Effective Date to the date on which the Administrative Agents receive
a Compliance Certificate pursuant to clause (c) of Section 7.1.1 for the Fiscal
Quarter ending June 30, 2007, 0.375% and (c) thereafter, the applicable
percentage set forth below determined by reference to the Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agents pursuant to clause (c) of Section 7.1.1:

             
.
        .
  .
Leverage Ratio   Applicable Commitment Fee Margin
for Revolving Loan Commitment
 
           
Level I
Level II
  < 2.00:1
> 2.00:1 but < 2.50:1   0.200%
0.250%
 
     

Level III
  > 2.50:1 but < 3.00:1     0.250 %
 
     

Level IV
  > 3.00:1 but < 3.50:1     0.375 %
 
     

Level V
  > 3.50:1     0.500 %
 
     


Changes in the Applicable Commitment Fee Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following delivery by the Company to the Administrative Agents of a new
Compliance Certificate pursuant to clause (c) of Section 7.1.1; provided that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then the Applicable Commitment Fee Margin shall increase to the next
higher level above the Applicable Commitment Fee Margin then in effect, which
increased Applicable Commitment Fee Margin shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered.

“Applicable Margin” means:

(a) with respect to Term Loans, (i) prior to the Amendment Effective Date, 1.75%
for Base Rate Loans and 2.75% for LIBO Rate Loans and (ii) on and after the
Amendment Effective Date, 1.00% for Base Rate Loans and 2.00% for LIBO Rate
Loans; and

(b) with respect to Revolving Loans and Swing Line Loans (other than Swing Line
Loans being maintained as Money Market Rate Loans), (i) prior to the Amendment
Effective Date, the applicable percentage then in effect under the Existing
Credit Agreement, as determined by reference to the relevant Index Debt Rating
pursuant to the terms thereof, (ii) from the Amendment Effective Date to the
date on which the Administrative Agents receive a Compliance Certificate
pursuant to clause (c) of Section 7.1.1 for the Fiscal Quarter ending June 30,
2007, 0.500% per annum for Base Rate Loans and 1.500% per annum for LIBO Rate
Loans and (iii) thereafter, the applicable percentage set forth below determined
by reference to the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agents pursuant to clause (c) of
Section 7.1.1:

                              Applicable Margin   Applicable Margin for    
Leverage Ratio   for Base Rate Loans   LIBO Rate Loans
Level I
Level II
  < 2.00:1
> 2.00:1 but < 2.50:1   0.000%
0.000%   0.750%
1.000%
 
     
 

Level III
  > 2.50:1 but < 3.00:1     0.250 %     1.250 %
 
     
 

Level IV
  > 3.00:1 but < 3.50:1     0.500 %     1.500 %
 
     
 

Level V
  > 3.50:1     1.000 %     2.000 %
 
     
 


Changes in the Applicable Margin pursuant to this clause (b) resulting from a
change in the Leverage Ratio shall become effective as of the first Business Day
immediately following delivery by the Company to the Administrative Agents of a
new Compliance Certificate pursuant to clause (c) of Section 7.1.1; provided
that if a Compliance Certificate is not delivered when due in accordance with
such Section, then the Applicable Margin shall increase to the next higher level
above the Applicable Margin then in effect, which increased Applicable Margin
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (b) is administered, advised or managed by a Lender, an Affiliate of a
Lender or a Person or an Affiliate of a Person that administers, advises or
manages a Lender.

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners, managing members or other authorized person(s) (as applicable)
whose signatures and incumbency shall have been certified to the Administrative
Agents, the Lenders and the Issuers pursuant to Section 5.1.1.

“Available” means, in respect of any Alternate Currency and any Lender, that
such Alternate Currency is, at the relevant time, readily available to such
Lender as deposits in the London or other applicable interbank market in the
relevant amount and for the relevant term, is freely convertible into Dollars
and is freely transferable for the purposes of this Agreement, but if,
notwithstanding that each of the foregoing tests is satisfied:

(a) such Alternate Currency is, under the then current legislation or
regulations of the country of such Alternate Currency (or under the policy of
the central bank of such country) or the F.R.S. Board, not permitted to be used
for the purposes of this Agreement;

(b) there is no, or only insignificant, investor demand for the making of
advances having an interest period equivalent to that for the LIBO Rate Loan
denominated in an Alternate Currency which the Borrowers have requested be made;
or

(c) there are policy or other reasons which make it undesirable or impractical
for a Lender to make a LIBO Rate Loan denominated in such Alternate Currency
available as determined by such Lender in its sole discretion;

then such Alternate Currency may be treated by any Lender as not being
Available.

“Base Rate” means, at any time, (a) with respect to Term Loans, excluding
Specified Term Loan Tranches, the rate of interest then most recently
established by CS in New York, New York as its base rate for Dollars loaned in
the United States and (b) with respect to Revolving Loans and Swing Line Loans,
the rate of interest then most recently established by National City in
Cleveland, Ohio as its base rate for Dollars loaned in the United States. The
Base Rate is not necessarily intended to be the lowest rate of interest
determined by the Administrative Agents in connection with extensions of credit.

“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.

“Borrower” and “Borrowers” are defined in the preamble.

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of a Borrower substantially in the form of Exhibit B-1
hereto.

“Business Day” means: (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
New York, New York; and (b)relative to the making, continuing, prepaying or
repaying of any LIBO Rate Loans, any day which is a Business Day described in
clause (a) above and (i) on which dealings in the relevant currency are carried
on in the London interbank eurodollar market and (ii) in the case of LIBO Rate
Loans denominated in an Alternate Currency, on which banks in the country for
which such Alternate Currency is the lawful currency are not authorized or
required to be closed.

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Company and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures on the Company’s Consolidated Statement of Cash Flows.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Revolving Loan Administrative Agent on terms satisfactory to
the Revolving Loan Administrative Agent in an amount equal to the Stated Amount
of such Letter of Credit.

“Cash Equivalent Investment” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;

(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s, or (ii) any
Lender (or its holding company);

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by either (i) any
bank organized under the laws of the United States (or any State thereof) and
which has (x) a credit rating of A2 or higher from Moody’s or A or higher from
S&P and (y) a combined capital and surplus greater than $500,000,000, or
(ii) any Lender; or

(d) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial banking institution satisfying the criteria set
forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means:

(a) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), shall become the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of, or enter into contracts or
arrangements whereby they will acquire or control, directly or indirectly,
Capital Securities or Voting Securities representing 25% or more of the Capital
Securities or Voting Securities of the Company on a fully diluted basis;

(b) during any period of up to 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Company was approved by a
vote of at least two-thirds of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office; or

(c) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement or agreements for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

“Closing Date” means June 6, 2006.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Collateral Agent” is defined in the preamble and includes each other Person
appointed as the successor Collateral Agent pursuant to Section 9.4.

“Collateral Sharing Agreement” means the Collateral Sharing Agreement, dated as
of the Closing Date, among the Obligors, the Collateral Agent and J. P. Morgan
Trust Company, National Association, as trustee under the Indentures, a
conformed copy of which is attached as Exhibit H hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Collections” means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds
and Tax refunds) of the Company and its Subsidiaries.

“Commitment” means, as the context may require, the Revolving Loan Commitment,
the Alternate Currency Commitment, the Letter of Credit Commitment or the Swing
Line Loan Commitment.

“Commitment Amount” means, as the context may require, the Alternate Currency
Commitment Amount, the Revolving Loan Commitment Amount, the Letter of Credit
Commitment Amount or the Swing Line Loan Commitment Amount.

“Commitment Termination Event” means:

(a) the occurrence of any Event of Default with respect to the Company described
in clauses (a) through (d) of Section 8.1.9; or

(b) the occurrence and continuance of any other Event of Default and either:

(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or

(ii) the giving of notice by the Administrative Agents, acting at the direction
of the Required Lenders, to the Company that the Commitments have been
terminated.

“Communications” is defined in clause (a) of Section 9.10.

“Company” is defined in the preamble.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Company, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agents may from
time to time request for the purpose of monitoring the Company’s compliance with
the financial covenants contained herein.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby. For the avoidance of doubt, “Contingent Liability”
shall not include “take-or-pay” obligations for less than twelve months for
inventory acquired in the ordinary course of business; provided that such
twelve-month limitation shall not apply to “take-or-pay” obligations with
respect to natural gas acquired in the ordinary course of business.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Company,
substantially in the form of Exhibit C hereto.

“Control Agreement” means an agreement in form and substance satisfactory to the
Collateral Agent which provides for the Collateral Agent to have “control” (as
defined in Section 8-106 of the UCC, as such term relates to investment property
(other than certificated securities or commodity contracts), or as used in
Section 9-106 of the UCC, as such term relates to commodity contracts, or as
used in Section 9-104(a) of the UCC, as such term relates to deposit accounts).

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

“Copyright Pledge and Security Agreement” means any Copyright Security Agreement
executed and delivered by any Obligor in substantially the form of Exhibit C to
the Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Credit Extension” means, as the context may require: (a)the making of a Loan by
a Lender; or (b) the issuance of any Letter of Credit, or the extension of any
Stated Expiry Date of any existing Letter of Credit, by an Issuer.

“CS” is defined in the preamble.

“Currency” and “Currencies” means Dollars, Euros and Yen.

“Current GAAP Financials” is defined in Section 1.4.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Deposit Account” means a “deposit account” as that term is defined in Section
9-102(a) of the UCC.

“Designated Borrower” is defined in the preamble.

“Designated Borrower Notice” is defined in clause (a) of Section 2.9.

“Designated Borrower Obligations” means all Obligations of each Designated
Borrower.

“Designated Borrower Request and Assumption Agreement” is defined in clause (a)
of Section 2.9.

“Disbursement” is defined in Section 2.7.2.

“Disbursement Date” is defined in Section 2.7.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Company with the written consent of
the Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of the Borrowers’ or their
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person in a single transaction or series of
transactions.

“Documentation Agent” is defined in the preamble.

“Dollar” and the sign “$” mean lawful money of the United States.

“Dollar Equivalent” means, as of any date of determination, (a) as to any amount
denominated in Dollars, such amount in Dollars, and (b) as to any amount
denominated in an Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Revolving Loan Administrative Agent on the basis of the
Spot Rate for the purchase of Dollars with such Alternate Currency.

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the applicable Administrative Agent and the Company.

“EBITDA” means, for any applicable period, the sum of (a) Net Income, plus (b)
to the extent deducted in determining Net Income, the sum of (i) amounts
attributable to amortization, (ii) income tax expense, (iii) Interest Expense,
(iv) depreciation of assets, (v) expenses incurred in connection with the
Company’s accounting investigations and audit expenses in an aggregate amount
not to exceed $10,000,000 for each of the 2005 Fiscal Year and 2006 Fiscal Year,
respectively, (vi) restructuring expenses (including expenses relating to
modifications to the Company’s retirement programs) in an aggregate amount not
to exceed $30,000,000 in the aggregate for the 2006 and 2007 Fiscal Years, of
which approximately $7,000,000 remains available as of the Amendment Effective
Date, (vii) restructuring expenses related to additional restructuring
initiatives for the 2007, 2008 and 2009 Fiscal Years in an amount not to exceed
$30,000,000 in any such Fiscal Year or $45,000,000 in the aggregate and
(viii) non-cash expenses incurred in connection with asset write-offs,
including, but not limited to, goodwill impairments.

“Eligible Assignee” means (a) in the case of an assignment of a Term Loan, any
Person (other than an Ineligible Assignee) and (b) in the case of any assignment
of the Revolving Loan Commitment, (i) a Revolving Loan Lender or (ii) any other
Person (other than an Ineligible Assignee) with the consent of the Company (such
consent not to be unreasonably withheld or delayed) unless (A) the assignment is
being made to an Affiliate of a Lender or an Approved Fund, (B) the assignment
is being made to such Person by the Revolving Loan Administrative Agent during
the Primary Syndication (in which case the Revolving Loan Administrative Agent
shall consult with the Company prior to any such assignment), or (C) an Event of
Default has occurred and is continuing.

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.

“ESS” is defined in clause (a) of Section 10.11.

“Euro” means the single currency of Participating Member States of the European
Union.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of
(a) EBITDA for such Fiscal Year less (b) the sum (for such Fiscal Year) of
(i) Interest Expense actually paid in cash by the Company and its Subsidiaries,
(ii) scheduled and voluntary principal repayments, to the extent actually made,
of Term Loans pursuant to clause (c) of Section 3.1.1, (iii) all income Taxes
actually paid in cash by the Company and its Subsidiaries, (iv) Capital
Expenditures actually made by the Company and its Subsidiaries and (v) all
Restricted Payments actually made by the Company in such Fiscal Year.

“Excluded Property” means the Georgia Property and Niagara Falls Property.

“Excluded Subsidiary” means any of (a) Ferro Pfanstiehl (Europe) Ltd., a company
organized under the laws of the United Kingdom, (b) Zibo Ferro Performance
Materials Company, Limited, a company organized under the laws of the Peoples
Republic of China, (c) Ferro (Suzhou) Performance Materials Co. Ltd, a company
organized under the laws of the Peoples Republic of China, (c) Ferro Enamel do
Brasil Industria e Comercio Ltda., a company organized under the laws of Brazil,
and (d) Ferro Holding GmbH, a company organized under the laws of Germany.

“Exemption Certificate” is defined in clause (e) of Section 4.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Credit Agreement” is defined in the first recital.

“Existing Lenders” is defined in the first recital.

“Existing Letters of Credit” means each of the Letters of Credit outstanding
under the Existing Credit Agreement.

“Existing Loans” is defined in the first recital.

“Existing Revolving Loans” is defined in the first recital.

“Existing Term Loans” is defined in the first recital.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or (b) if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by National City from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” means, collectively, (a) the confidential letter, dated March 24,
2006, among the Company, National City, CS and Credit Suisse Securities (USA),
LLC, and (b) the confidential letter, dated May 23, 2007, among the Company,
National City, CS and Credit Suisse Securities (USA), LLC, in each case, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“Ferro Electronic” means Ferro Electronic Materials Inc., a Delaware
corporation.

“Filing Statements” means all Uniform Commercial Code financing statements or
other similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fixed Charge Coverage Ratio” means, as of the close of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters of (a) EBITDA (for all such Fiscal
Quarters) minus Capital Expenditures made during such Fiscal Quarters; provided
that for purposes of calculating the Fixed Charge Coverage for any Fiscal
Quarter ending in the 2007, 2008 and 2009 Fiscal Years, up to $30,000,000 of
Capital Expenditures made in any such Fiscal Year, but not exceeding $45,000,000
of Capital Expenditures in all such Fiscal Years, in each case as related to
restructuring initiatives, shall be excluded from such calculation, to (b) the
sum (for all such Fiscal Quarters) of (i) Interest Expense actually paid in cash
during such Fiscal Quarters (excluding initial issuance costs paid in connection
with Indebtedness incurred in respect of the Obligations), (ii) scheduled
principal repayments of Indebtedness (other than Indebtedness issued under the
Indentures) actually made during such Fiscal Quarters (including repayments of
the Term Loans pursuant to clause (c) of Section 3.1.1), (iii) finance expenses
paid in connection with the Permitted Receivables Program during such Fiscal
Quarters, and (iv) Restricted Payments made by the Company during such Fiscal
Quarters.

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States or a State thereof
executed and delivered by the Company or any of its Subsidiaries pursuant to the
terms of this Agreement, in form and substance satisfactory to the Collateral
Agent, as may be necessary or desirable under the laws of organization or
incorporation of a Subsidiary to further protect or perfect the Lien on and
security interest in any Collateral (as defined in the Security Agreement).

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

“Fronting Fee” is defined in clause (b) of Section 3.3.3.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” means, with respect to the interpretation of all accounting terms used
herein and in each other Loan Document, the calculation of all accounting
determinations and computations required to be made hereunder or thereunder
(including under Section 7.2.4 and in respect of any defined terms used herein
or in any other Loan Document), those U.S. generally accepted accounting
principles applied in the preparation of the audited consolidated financial
statements of the Company for the Fiscal Year ended December 31, 2004.

“Georgia Property” means the Company’s real property located at Meadow Brook
Industrial Park in Toccoa, Georgia.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” is defined in clause (i) of Section 10.11.

“Guarantor” means, collectively, the Company and each Subsidiary Guarantor.

“Hazardous Material” means:

(a) any “hazardous substance”, as defined by CERCLA;

(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended; or

(c) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance (including any petroleum product) within the meaning of
any other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders) relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates, currency exchange rates or commodity prices.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Company:

(a) which is of a “going concern” or similar nature (other than in connection
with the Company’s 2004 financial statements);

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, if adjusted in the manner deemed appropriate by
the Company’s independent public accountants, would have the effect of causing
the Company to be in Default.

(d) The foregoing notwithstanding, it shall not be considered an Impermissible
Qualification for audited financial statements for the 2005 Fiscal Year:

(i) if the Company receives a disclaimer because the Company’s auditors were not
engaged until after the close of the 2005 Fiscal Year and thus were not involved
during the 2005 Fiscal Year in reviewing the Company’s internal controls and
procedures;

(ii) if the Company receives a qualification or disclaimer because the Company’s
auditors were not engaged until after the close of the 2005 Fiscal Year and thus
did not observe the Company’s physical inventory for the 2005 Fiscal Year; or

(iii) if the SEC and/or any national securities exchange takes the position,
based on clauses (i) or (ii) above, that as a result of such qualification or
disclaimer, the Company is not in compliance with SEC filing requirements or the
applicable listing standard.

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Indebtedness” of any Person means:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person;

(d) for purposes of Section 8.1.5 only, all other items which, in accordance
with GAAP, would be included as liabilities on the balance sheet of such Person
as of the date at which Indebtedness is to be determined;

(e) net Hedging Obligations of such Person;

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

(g) obligations arising under Synthetic Leases;

(h) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts and
other than in connection with any Permitted Receivables Program;

(i) all obligations (other than intercompany obligations) of such Person
pursuant to any Permitted Receivables Program;

(j) the stated value, or liquidation value if higher, of all Redeemable Stock of
such Person; and

(k) all Contingent Liabilities of such Person in respect of any of the
foregoing.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Neither trade payables nor other similar accrued expenses, in each case arising
in the ordinary course of business, nor obligations in respect of insurance
policies or performance or surety bonds which themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same), shall constitute Indebtedness. For the avoidance of doubt and to the
extent not previously excluded from Indebtedness, “take-or-pay” obligations for
less than twelve months for inventory acquired in the ordinary course of
business shall not constitute Indebtedness; provided that such twelve-month
limitation shall not apply to “take-or-pay” obligations with respect to natural
gas acquired in the ordinary course of business.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Indentures” means, collectively, (a) that certain Indenture, dated as of
March 25, 1998, among the Company and J. P. Morgan Trust Company, National
Association (successor-in-interest to Chase Manhattan Trust Company, National
Association), as trustee (and any successor trustee(s)) and (b) that certain
Indenture, dated as of May 1, 1993, among the Company and J. P. Morgan Trust
Company, National Association (successor-in-interest to Society National Bank),
as trustee (and any successor trustee(s)), in each case as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Index Debt” means senior, unsecured, long-term debentures or other debt
securities of the Company that are not guaranteed by any other Person or subject
to any other credit support or enhancement.

“Index Debt Rating” means, as of any date of determination, the rating of the
Company’s Index Debt, as given by the Rating Agencies in their regular rating
reports.

“Ineligible Assignee” means a natural Person, the Company, any Affiliate of the
Company or any other Person taking direction from, or working in concert with,
the Company or any of the Company’s Affiliates.

“Interest Expense” means, for any applicable period, the aggregate interest
expense (both accrued and paid and net of interest income paid during such
period to the Company and its Subsidiaries) of the Company and its Subsidiaries
for such applicable period, including the portion of any payments made in
respect of Capitalized Lease Liabilities allocable to interest expense.

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or 2.4 and shall
end on (but exclude) the day which numerically corresponds to such date one,
two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), as the applicable
Borrower may select in its relevant notice pursuant to Sections 2.3 or 2.4;
provided that:

(a) the Borrowers shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than ten
different dates;

(b) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day);

(c) no Interest Period for any Loan may end later than the Stated Maturity Date
for such Loan; and

(d) for each Specified Term Loan Tranche, from and after June 25, 2007, each
applicable Interest Period for LIBO Rate Loans shall be limited to three months,
each of which shall end on the last Business Day of the applicable Fiscal
Quarter (for avoidance of doubt, the Company may specify termination dates for
Rate Protection Agreements that correspond to Interest Periods for the Specified
Term Loan Tranches).

“Investment” means, relative to any Person,

(a) any loan, advance or extension of credit made by such Person to any other
Person, including the purchase by such Person of any bonds, notes, debentures or
other debt securities of any other Person;

(b) Contingent Liabilities in favor of any other Person; and

(c) any Capital Securities held by such Person in any other Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.

“ISP Rules” is defined in Section 10.9.

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of a Borrower, substantially in the form of
Exhibit B-2 hereto.

“Issuer” means National City, in its capacity as Issuer of the Letters of
Credit. At the request of National City and with the Company’s consent (not to
be unreasonably withheld), another Lender or an Affiliate of National City may
issue one or more Letters of Credit hereunder and shall be deemed to be an
Issuer.

“Judgment Currency” is defined in Section 10.16.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against either Administrative Agent, any Lender or any
Issuer or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

(a) any Hazardous Material on, in, under or affecting all or any portion of any
property of the Company or any of its Subsidiaries, the groundwater thereunder,
or any surrounding areas thereof to the extent caused by Releases from the
Company’s or any of its Subsidiaries’ or any of their respective predecessors’
properties;

(b) any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.12;

(c) any violation or claim of violation by the Company or any of its
Subsidiaries of any Environmental Laws; or

(d) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Company or any of its Subsidiaries, or in connection with any property owned
or formerly owned by the Company or any of its Subsidiaries.

“Letter of Credit” is defined in Section 2.1.2.

“Letter of Credit Commitment” means the relevant Issuer’s obligation to issue
Letters of Credit pursuant to Section 2.1.2.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to the Dollar Equivalent of $50,000,000, as such amount may be permanently
reduced from time to time pursuant to Section 2.2.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit and (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) Total Debt outstanding on the last day of such Fiscal Quarter to (b) EBITDA
computed for the period consisting of such Fiscal Quarter and each of the three
immediately preceding Fiscal Quarters.

“LIBO Alternate Rate” means, with respect to any Loan that is denominated in an
Alternate Currency, relative to an interest period of one month, that rate of
interest determined by the Revolving Loan Administrative Agent by reference to
the cost to the Revolving Loan Administrative Agent of obtaining deposits of
such Currency from such sources as it may reasonably select. The Revolving Loan
Administrative Agent shall determine the LIBO Alternate Rate for each such
interest period (which determination shall be conclusive in the absence of
manifest error), and will promptly give notice to the Company and the Lenders
thereof.

“LIBO Rate” means, relative to any Interest Period:

(a) for LIBO Rate Loans denominated in Dollars, the rate of interest equal to
the average of the rates per annum at which Dollar deposits in immediately
available funds are offered to the applicable Administrative Agent’s LIBOR
Office in the London interbank market as at or about 11:00 a.m. London, England
time two Business Days prior to the beginning of such Interest Period for
delivery on the first day of such Interest Period, and in an amount
approximately equal to the amount of such Administrative Agent’s LIBO Rate Loan
and for a period approximately equal to such Interest Period; and

(b) for LIBO Rate Loans denominated in an Alternate Currency, the rate of
interest equal to the average (rounded upward, if necessary, to the next 1/16 of
1%) of the rates per annum determined by the Revolving Loan Administrative Agent
as the rate at which such Alternate Currency deposits in immediately available
funds are offered to the applicable Administrative Agent’s LIBOR Office (or such
other office as may be designated by the Revolving Loan Administrative Agent) to
major banks in the offshore interbank market at approximately 11:00 a.m., two
Business Days prior to (or on such other date as is customary in the relevant
offshore interbank market) the beginning of such Interest Period for delivery on
the first day of such Interest Period, and in an amount approximately equal to
the amount of the Revolving Loan Administrative Agent’s LIBO Rate Loan and for a
period approximately equal to such Interest Period.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period:

(a) if denominated in Dollars or Euros, a rate per annum determined pursuant to
the following formula:

          LIBO Rate   =   LIBO Rate
(Reserve Adjusted)
      1.00 – LIBOR Reserve Percentage

(b) if denominated in Yen, the relevant LIBO Rate or LIBO Alternate Rate, as the
case may be, plus any applicable reserve or other funding costs incurred by the
Lenders in making such Loan.

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the applicable Administrative Agent on the basis of the
LIBOR Reserve Percentage in effect, and the applicable rates furnished to and
received by such Administrative Agent, two Business Days before the first day of
such Interest Period.

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Company and the
Administrative Agents, whether or not outside the United States, which shall be
making or maintaining the LIBO Rate Loans of such Lender.

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, the Fee Letter, the Collateral Sharing Agreement, each agreement
pursuant to which the Collateral Agent is granted a Lien to secure the
Obligations, each Subsidiary Guaranty and each other agreement, certificate,
document or instrument delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein.

“Loans” means, as the context may require, a Revolving Loan, an Alternate
Currency Loan, a Term Loan or a Swing Line Loan of any type.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or,
until the Closing Date, prospects of the Company or the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of any Secured Party
under any Loan Document or (c) the ability of any Obligor to perform its
Obligations under any Loan Document.

“Material Debt” means the Indebtedness of the Company and its Subsidiaries under
the Permitted Receivables Program and the Indentures.

“Material Debt Documents” means collectively, the loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, and other instruments
and agreements evidencing the terms of any Material Debt, each as amended,
supplemented, amended and restated or otherwise modified in accordance with
Section 7.2.9.

“Money Market Rate Loan” means a Swing Line Loan denominated in Dollars bearing
interest at a rate determined by reference to the Quoted Rate.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means each mortgage, deed of trust, leasehold mortgage, leasehold
deed of trust or other agreement executed and delivered by any Obligor in favor
of the Collateral Agent for the benefit of the Secured Parties pursuant to the
requirements of this Agreement, in form and substance reasonably satisfactory to
the Collateral Agent, under which a valid, perfected, first priority Lien is
granted on the real property and fixtures, or leasehold estate (if applicable),
described therein, in each case as amended, supplemented, amended and restated
or otherwise modified from time to time.

“National City” is defined in the preamble.

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by the Company or any of
its Subsidiaries in connection with such Casualty Event in excess of $2,500,000,
individually or in the aggregate over the course of a Fiscal Year (net of all
reasonable and customary collection expenses thereof), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a first priority Lien permitted by clause (d) of Section 7.2.3 on
the property which is the subject of such Casualty Event.

“Net Debt Proceeds” means, with respect to the sale or issuance by the Company
or any of its Subsidiaries of any Indebtedness to any other Person after the
Closing Date which is not expressly permitted by Section 7.2.2, the excess of
(a) the gross cash proceeds actually received by such Person from such sale or
issuance, over (b) all customary arranging or underwriting discounts, fees and
commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other customary
closing costs and expenses actually incurred in connection with such sale or
issuance other than any such fees, discounts, commissions or disbursements paid
to Affiliates of the Company or any such Subsidiary in connection therewith.

“Net Disposition Proceeds” means, with respect to any Disposition by the
Company, its U.S. Subsidiaries or any Subsidiary Guarantor pursuant to clauses
(c), (f) and (h) of Section 7.2.8 and any cash payment received in respect of
promissory notes or other non-cash consideration delivered to the Company or
such Subsidiary in respect thereof, the excess of (a) the gross cash proceeds
received by the Company or such Subsidiary over (b) the sum of (i) all
reasonable and customary legal, investment banking, brokerage and accounting
fees and expenses incurred in connection with such Disposition, (ii) all taxes
actually paid or accrued by the Company to be payable in cash in connection with
such Disposition, and (iii) payments made by the Company or such Subsidiary to
retire Indebtedness (other than the Credit Extensions) where payment of such
Indebtedness is required in connection with such Disposition; provided that if
the amount of any accrued taxes pursuant to clause (ii) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Disposition Proceeds.

“Net Equity Proceeds” means, with respect to the sale or issuance after the
Closing Date by the Company to any Person of any of its Capital Securities,
warrants or options or the exercise of any such warrants or options, the excess
of (a) the gross cash proceeds received by the Company from such sale, exercise
or issuance, over (b) all reasonable and customary underwriting commissions and
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements actually incurred in connection with such
sale or issuance which have not been paid to Affiliates of the Company in
connection therewith; provided that proceeds resulting from sales or issuances
of options or the exercise of such options up to $10,000,000 in the aggregate in
any Fiscal Year shall not constitute Net Equity Proceeds.

“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of (a) extraordinary gains and losses and (b) whether or
not extraordinary, gains and losses on asset sales) which would be included as
net income on the consolidated financial statements of the Company and its
Subsidiaries for such period.

“Niagara Falls Property” means the Company’s real property located at 4511 Hyde
Park Blvd., Niagara Falls, NY.

“Non-Excluded Taxes” means any Taxes other than net income and franchise Taxes
imposed with respect to any Secured Party by any Governmental Authority under
the laws of which such Secured Party is organized or in which it maintains its
applicable lending office.

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Note” means, as the context may require, a Revolving Note, a Term Note or a
Swing Line Note.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrowers and each other Obligor
arising under or in connection with a Loan Document, including Reimbursement
Obligations and the principal of and premium, if any, and interest (including
interest accruing during the pendency of any proceeding of the type described in
Section 8.1.9, whether or not allowed in such proceeding) on the Loans; provided
that for purposes of this definition, when the term “Obligations” is used in any
agreement pursuant to which the Collateral Agent is granted a Lien to secure the
Obligations, the Subsidiary Guaranty (Domestic) and Section 4.11, “Loan
Document” shall include each Rate Protection Agreement.

“Obligor” means, as the context may require, the Borrowers and each other Person
(other than a Secured Party) obligated under any Loan Document.

“Organic Document” means, relative to any Obligor, as applicable, its articles
or certificate of incorporation, regulations, by-laws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement, operating agreement and all shareholder agreements, voting trusts and
similar arrangements applicable to any of such Obligor’s Capital Securities.

“Original Currency” is defined in Section 10.16.

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

“Participant” is defined in clause (d) of Section 10.11.

“Participating Member State” means each country so described in any EMU
Legislation.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form of Exhibit A to the Security
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Patriot Act Disclosures” means all documentation and other information which a
Lender, if subject to the Patriot Act, is required to provide pursuant to the
applicable section of the Patriot Act and which required documentation and
information the Administrative Agents reasonably request in order to comply with
their ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Company or any
corporation, trade or business that is, along with the Company, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage or Term Loan Percentage.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Company or any of its
Subsidiaries from any Person of a business in which the following conditions are
satisfied:

(a) the SEC Filing Date has occurred;

(b) immediately before and after giving effect to such acquisition no Default
shall have occurred and be continuing or would result therefrom (including under
Section 7.1.8 and Section 7.2.1);

(c) the Company shall have delivered a certificate certifying that before and
after giving effect to such acquisition, the representations and warranties set
forth in each Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
no Default has occurred and is continuing; and

(d) the Company shall have delivered to the Administrative Agents a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
such acquisition (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) giving pro forma effect to the consummation
of such acquisition and evidencing compliance with the covenants set forth in
Section 7.2.4, such pro forma adjustments being reasonably satisfactory to the
Administrative Agents.

“Permitted Receivables Program” means any Disposition by the Company or any of
its Subsidiaries consisting of trade receivables and related collateral, credit
support and similar rights, pursuant to one or more receivables programs, to a
Person who is not a Subsidiary of the Company or is an SPV; provided that:

(a) the consideration to be received by the Company and its Subsidiaries for any
such Disposition consists of cash, contributions to capital, a deferred purchase
price evidenced by a deferred purchase price note or, with respect to
Dispositions to an SPV, a credit against any interest and/or principal amounts
outstanding owed by the Company or any such Subsidiary to such SPV;

(b) no Default shall have occurred and be continuing or would result therefrom;
and

(c) the aggregate outstanding balance of the Indebtedness in respect of all such
programs at any point in time is not in excess of $200,000,000.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in clause (b) of Section 9.10.

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, executed and delivered by the Company and each U.S.
Subsidiary, a conformed copy of which is attached as Exhibit G hereto, together
with any supplemental Foreign Pledge Agreements delivered pursuant to the terms
of this Agreement, in each case as amended, supplemented, amended and restated
or otherwise modified from time to time.

“Primary Syndication” means the period commencing on or prior to the Amendment
Effective and ending on the earlier of (a) the date that is 90 days following
the Amendment Effective Date and (b) the date that the Administrative Agents
have declared the primary syndication of the Commitments and Credit Extensions
to have ended.

“Prior GAAP Financials” is defined in Section 1.4.

“Proceeds Reduction Percentage” means, at any time of determination, (a) with
respect to a mandatory prepayment in respect of Net Equity Proceeds pursuant to
clause (d) of Section 3.1.1, (i) 80%, if the Leverage Ratio set forth in the
Compliance Certificate most recently delivered by the Company to the
Administrative Agents was greater than or equal to 3.50:1 and (ii) 50%, if the
Leverage Ratio set forth in such Compliance Certificate was less than 3.50:1,
(b) with respect to a mandatory prepayment in respect of Net Disposition
Proceeds pursuant to clause (g) of Section 3.1.1, (i) 100%, if the Leverage
Ratio set forth in the Compliance Certificate most recently delivered by the
Company to the Administrative Agents was greater than 3.00:1, (ii) 50%, if the
Leverage Ratio set forth in such Compliance Certificate was greater than 2.50:1
but less than or equal to 3.00:1 and (iii) 0%, if the Leverage Ratio set forth
in such Compliance Certificate was less than or equal to 2.50:1 and (c) with
respect to a mandatory prepayment in respect of Excess Cash Flow pursuant to
clause (h) of Section 3.1.1, (i) 50%, if the Leverage Ratio set forth in the
Compliance Certificate most recently delivered by the Company to the
Administrative Agents was greater than or equal to 3.50:1 and (ii) 0%, if the
Leverage Ratio set forth in such Compliance Certificate was less than 3.50:1.

“Quarterly Payment Date” means the first day of January, April, July and
October, or, if any such day is not a Business Day, the next succeeding Business
Day.

“Quoted Rate” is defined in clause (b) of Section 2.3.2.

“Rate Protection Agreement” means, collectively, any agreement with respect to
Hedging Obligations entered into by the Company or any Subsidiary under which
the counterparty of such agreement is (or at the time such agreement was entered
into, was) a Lender or an Affiliate of a Lender.

“Rating Agency” means, as applicable, S&P or Moody’s.

“Redeemable Stock” means with respect to any Person any Capital Securities of
such Person that (a) is by its terms subject to mandatory redemption, in whole
or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Stated Maturity Date for Term Loans; or
(b) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, at the option of the
holder or holders thereof, or otherwise, at any time prior to the Stated
Maturity Date for Term Loans, other than any such repurchase or retirement
occasioned by a “change of control” or similar event; provided that Redeemable
Stock shall not include the Series A ESOP Convertible Preferred Stock of the
Company.

“Refunded Swing Line Loans” is defined in clause (c) of Section 2.3.2.

“Register” and “Registers” are defined in clause (a) of Section 2.8.

“Reimbursement Obligation” is defined in Section 2.7.3.

“Release” means a “release”, as such term is defined in CERCLA.

“Replacement Lender” is defined in Section 4.10.

“Replacement Notice” is defined in Section 4.10.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

“Required Revolving Lenders” means, at any time, Revolving Loan Lenders holding
more than 50% of the Total Revolving Loan Exposure Amount.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means (a) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Company or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Securities of the Company or any Subsidiary or any warrants, options or other
right or obligation to purchase or acquire any such Capital Securities, whether
now or hereafter outstanding, or (b) the making of any other distribution in
respect of such Capital Securities, in each case either directly or indirectly,
whether in cash, property or obligations of the Company or any Subsidiary or
otherwise.

“Revaluation Date” means, with respect to any Credit Extension denominated in an
Alternate Currency, each of the following: (a) in connection with the
origination of any new Credit Extension, the Business Day which is the earliest
of the date such credit is extended or the date the applicable rate is set;
(b) in connection with any extension or conversion or continuation of an
existing Loan, the Business Day that is the earlier of the date such Loan is
extended, converted or continued, or the date the applicable rate is set;
(c) each date a Letter of Credit is issued or renewed pursuant to Section 2.1.2
or amended in such a way as to modify the Letter of Credit Outstandings; (d) the
date of any reduction of any of the Revolving Commitment Amount, the Alternate
Currency Commitment Amount or the Letter of Credit Commitment Amount pursuant to
the terms of Section 2.2; and (e) such additional dates as the Revolving Loan
Administrative Agent shall deem necessary. For purposes of determining
availability hereunder, the rate of exchange for any Alternate Currency shall be
the Spot Rate.

“Revolving Exposure” means, relative to any Revolving Loan Lender, at any time,
(a) the Dollar Equivalent of the aggregate outstanding principal amount of all
Revolving Loans of such Lender at such time, plus (b) such Lender’s Revolving
Loan Percentage of the Dollar Equivalent of the Letter of Credit Outstandings,
plus (c) such Lender’s Revolving Loan Percentage of the aggregate principal
amount outstanding of all Swing Line Loans at such time.

“Revolving Loan Administrative Agent” is defined in the preamble.

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1.

“Revolving Loan Commitment Amount” means, (a) prior to the Amendment Effective
Date, $250,000,000 and (b) on the Amendment Effective Date and on any date
thereafter, $300,000,000, as such amount may be (i) increased from time to time
pursuant to clause (c) of Section 2.1.1 or (ii) reduced from time to time
pursuant to Section 2.2 .

“Revolving Loan Commitment Termination Date” means the earliest of

(a) the fifth anniversary of the Closing Date;

(b) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to the terms of this Agreement; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action.

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

“Revolving Loan Percentage” means, relative to any Lender, the applicable
percentage relating to Revolving Loans set forth opposite its name on
Schedule II hereto under the Revolving Loan Commitment column or set forth in a
Lender Assignment Agreement under the Revolving Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its Assignee Lender and delivered
pursuant to Section 10.11. A Lender shall not have any Revolving Loan Commitment
if its percentage under the Revolving Loan Commitment column is zero.

“Revolving Loans” is defined in Section 2.1.1.

“Revolving Note” means a promissory note of the Borrowers payable to any
Revolving Loan Lender, substantially in the form of Exhibit A-1 hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrowers to such Revolving
Loan Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“SEC” means the Securities and Exchange Commission.

“SEC Filing Date” means the last date on which the Company files any of its Form
10-Ks and Form 10-Qs for the 2004 and 2005 Fiscal Years and its Form 10-Qs for
the 2006 Fiscal Year.

“Secured Parties” means, collectively, the Lenders, the Issuers, the Agents,
each counterparty to a Rate Protection Agreement that is (or at the time such
Rate Protection Agreement was entered into, was) a Lender or an Affiliate
thereof, each Person to whom an Obligor owes a Secured Obligation (as defined in
any Loan Document) and (in each case), each of their respective successors,
transferees and assigns.

“Securities Account” means a “securities account” as that term is defined in
Section 9-102(a) of the UCC.

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the property of such Person and
its Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
and (d) such Person and its Subsidiaries on a consolidated basis is not engaged
in business or a transaction, and such Person and its Subsidiaries on a
consolidated basis is not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital. The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

“SPC” is defined in clause (g) of Section 10.11.

“Specified Disposition” means any Disposition of assets (a) which was previously
disclosed to the Administrative Agents and (b) the proceeds of which, together
with all Specified Dispositions, does not exceed $250,000,000 (but, for purposes
of such amount, exclusive of Dispositions permitted pursuant to clauses (c), (g)
and/or (h) of Section 7.2.8).

“Specified Term Loan Tranches” means those certain three (3) tranches of Term
Loans (i.e., the $95,000,000 tranche, the $25,000,000 tranche and the
$55,000,000 tranche) that, as of the Amendment Effective Date, the Company
maintains as LIBO Rate Loans with maturities of June 25, 2007.

“Spot Rate” means the rate determined by the Revolving Loan Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (in the
applicable time zone) on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Revolving Loan
Administrative Agent may obtain such spot rate from another financial
institution designated by such Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“SPV” means Ferro Finance Corporation, an Ohio corporation, and any other Person
that is a Subsidiary of the Company that is a special purpose entity, variable
interest entity or other bankruptcy remote entity created for the purpose of
facilitating a Permitted Receivables Program.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

“Stated Expiry Date” is defined in Section 2.7.

“Stated Maturity Date” means (a) with respect to all Term Loans, the sixth
anniversary of the Closing Date and (b) with respect to all Revolving Loans,
Alternate Currency Loans and Swing Line Loans, the fifth anniversary of the
Closing Date.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered to
the Administrative Agents a Subsidiary Guaranty (including by means of a
delivery of a supplement thereto).

“Subsidiary Guaranty” means, as applicable, the Subsidiary Guaranty (Domestic)
or a Subsidiary Guaranty (Foreign).

“Subsidiary Guaranty (Domestic)” means the subsidiary guaranty, dated as of the
Closing Date, executed and delivered by an Authorized Officer of each Subsidiary
required to execute it or become a party to it pursuant to the terms of the
Existing Credit Agreement, a conformed copy of which is attached as Exhibit F
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Subsidiary Guaranty (Foreign)” means each subsidiary guaranty executed and
delivered by an Authorized Officer of each Subsidiary of a Designated Borrower
guaranteeing the Obligations of such Designated Borrower, in form and substance
reasonably satisfactory to the Administrative Agents, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Swing Line Lender” means, subject to the terms of this Agreement, National
City.

“Swing Line Loan” is defined in clause (b) of Section 2.1.1.

“Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.

“Swing Line Loan Commitment Amount” means, on any date, $20,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

“Swing Line Note” means a promissory note of the Borrowers payable to the Swing
Line Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrowers to the Swing Line Lender resulting from
outstanding Swing Line Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

“Syndication Agent” is defined in the preamble.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Term Loan Administrative Agent” is defined in the preamble.

“Term Loan Facility” means, at any time, the aggregate principal amount of the
Term Loans of all Term Loan Lenders outstanding.

“Term Loan Lender” means, at any time, any Lender that holds Term Loans at such
time.

“Term Loan Percentage” means, relative to any Lender, the applicable percentage
relating to Term Loans set forth opposite its name on Schedule II hereto under
the Term Loan column or set forth in a Lender Assignment Agreement under the
Term Loan column, as such percentage may be adjusted from time to time pursuant
to Lender Assignment Agreements executed by such Lender and its Assignee Lender
and delivered pursuant to Section 10.11.

“Term Loans” means loans made by the Term Loan Lenders under the Term Loan
Facility pursuant to clause (a) of Section 2.1.3.

“Term Note” means a promissory note of the Borrowers payable to any Term Loan
Lender, substantially in the form of Exhibit A-2 hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrowers to such Term Loan Lender resulting
from outstanding Term Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired (or been
Cash Collateralized), all Rate Protection Agreements have been terminated and
all Commitments shall have terminated.

“Total Debt” means, on any date, the outstanding principal amount of all
Indebtedness of the Company and its Subsidiaries of the type referred to in
clause (a) (which, in the case of the Loans, shall be deemed to equal the Dollar
Equivalent (determined as of the most recent Revaluation Date) for any Loans
denominated in an Alternate Currency, clause (b) (which, in the case of Letter
of Credit Outstandings, shall be deemed to equal the Dollar Equivalent
(determined as of the most recent Revaluation Date) for any Letter of Credit
Outstandings denominated in an Alternate currency, clause (c), clause (g),
clause (i) and clause (j), in each case of the definition of “Indebtedness”
(exclusive of intercompany Indebtedness between the Company and its
Subsidiaries) and any Contingent Liability in respect of any of the foregoing.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the Dollar Equivalent (determined as of the most recent
Revaluation Date) of the outstanding principal amount of all Loans, the
aggregate amount of all Letter of Credit Outstandings and the unfunded amount of
the Commitments.

“Total Revolving Loan Exposure Amount” means, on any date of determination (and
without duplication), the Dollar Equivalent (determined as of the most recent
Revaluation Date) of the outstanding principal amount of all Revolving Loans,
the aggregate amount of all Letter of Credit Outstandings and the unfunded
amount of the Revolving Loan Commitments.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form of Exhibit B to the
Pledge and Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Transaction” is defined in the second recital.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBO Rate Loan or a Money Market Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Company.

“Yen” means Japanese yen, the lawful currency of Japan.

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

SECTION 1.4 Accounting and Financial Determinations. (a) Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations thereunder (including under
Section 7.2.4 and the definitions used in such calculations) shall be made, in
accordance with GAAP. Unless otherwise expressly provided, all financial
covenants and defined financial terms shall be computed on a consolidated basis
for the Company and its Subsidiaries, in each case without duplication.

(b) As of any date of determination, for purposes of determining the Fixed
Charge Coverage Ratio or Leverage Ratio (and any financial calculations required
to be made or included within such ratios, or required for purposes of preparing
any Compliance Certificate to be delivered pursuant to the definition of
“Permitted Acquisition”), the calculation of such ratios and other financial
calculations shall include or exclude, as the case may be, the effect of any
assets or businesses that have been acquired or Disposed of by the Company or
any of its Subsidiaries pursuant to the terms hereof (including through mergers
or consolidations) as of such date of determination, as determined by the
Company on a pro forma basis in accordance with GAAP, which determination may
include one-time adjustments or reductions in costs, if any, directly
attributable to any such permitted Disposition or Permitted Acquisition, as the
case may be, in each case (i) calculated in accordance with Regulation S-X of
the Securities Act of 1933, as amended from time to time, and any successor
statute, for the period of four Fiscal Quarters ended on or immediately prior to
the date of determination of any such ratios (without giving effect to any
cost-savings or adjustments relating to synergies resulting from a Permitted
Acquisition except as the Administrative Agents shall otherwise agree) and
(ii) giving effect to any such Permitted Acquisition or permitted Disposition as
if it had occurred on the first day of such four Fiscal Quarter period.

(c) If the Company notifies the Administrative Agents that the Company wishes to
amend any covenant in Article VII or any related definition to eliminate the
effect of any change in GAAP occurring after the date of this Agreement on the
operation of such covenant (or if an Administrative Agent notifies the Company
that the Required Lenders wish to amend Article VII or any related definition
for such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Company and the Required Lenders. In
the event of any such notification from the Company or the Administrative Agents
and until such notice is withdrawn or such covenant is so amended, the Company
will furnish to each Lender and the Administrative Agents, in addition to the
financial statements required to be furnished pursuant to Section 7.1.1 (the
“Current GAAP Financials”), (i) the financial statements described in such
Section based upon GAAP as in effect at the time such covenant was agreed to
(the “Prior GAAP Financials”) and (ii) a reconciliation between the Prior GAAP
Financials and the Current GAAP Financials.

SECTION 1.5 Exchange Rates; Currency Equivalents. The Revolving Loan
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating the Dollar Equivalent of Credit Extensions and
amounts outstanding hereunder denominated in Alternate Currencies. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Company hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any Currency
for purposes of the Loan Documents shall be such Dollar Equivalent as so
determined by the Revolving Loan Administrative Agent. Wherever in this
Agreement in connection with a Credit Extension, conversion, continuation or
prepayment of a Loan, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Credit Extension is denominated in an
Alternate Currency, such amount shall be the relevant Alternate Currency
Equivalent of such Dollars, as determined by the Revolving Loan Administrative
Agent.

SECTION 1.6 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts. Each obligation of the Borrowers hereunder to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Credit Extension in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Credit Extension, at the end of the then current
Interest Period. Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agents may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. References herein to minimum Dollar amounts and integral
multiples stated in Dollars, where they shall also be applicable to Alternate
Currency, shall be deemed to refer to approximate Alternative Currency
Equivalents.

SECTION 1.7 American Legal Terms. References to any legal term or concept
(including without limitation those for any action, remedy, method of judicial
proceeding, document, statute, court official, governmental authority or agency)
shall in respect of any jurisdiction other than the United States be construed
as references to the term or concept which most nearly corresponds to it in that
jurisdiction.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES, NOTES AND LETTERS OF CREDIT

SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.

Section 2.1.1 Revolving Loans and Swing Line Loans. From time to time on any
Business Day occurring from and after the Amendment Effective Date, but prior to
the Revolving Loan Commitment Termination Date:

(a) each Lender that has a Revolving Loan Commitment (referred to as a
“Revolving Loan Lender”) agrees that it will make loans (relative to such
Lender, its “Revolving Loans”) (i) to the Company, denominated in Dollars, and
(ii) to any Designated Borrower, denominated in an Alternate Currency, in each
case, equal to such Lender’s Revolving Loan Percentage of the Dollar Equivalent
(determined as of the most recent Revaluation Date) of the aggregate amount of
each Borrowing of the Revolving Loans requested by the applicable Borrower to be
made on such day; and

(b) the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) denominated in Dollars to the Company equal to the principal amount of
the Swing Line Loan requested by the Company to be made on such day. The
Commitment of the Swing Line Lender described in this clause is herein referred
to as its “Swing Line Loan Commitment”.

On the terms and subject to the conditions hereof, the Borrowers may from time
to time borrow, prepay and reborrow Revolving Loans and Swing Line Loans. No
Revolving Loan Lender shall be permitted or required to make any Revolving Loan
if, after giving effect thereto, (i) the Dollar Equivalent of such Lender’s
Revolving Exposure would exceed such Lender’s Revolving Loan Percentage of the
then existing Revolving Loan Commitment Amount, (ii) the Dollar Equivalent of
the aggregate principal amount of Alternate Currency Loans, together with the
Dollar Equivalent of Letters of Credit Outstandings, would exceed the Alternate
Currency Commitment Amount, or (iii) the Dollar Equivalent of the aggregate
amount of Revolving Loans and Swing Line Loans outstanding together with the
Dollar Equivalent of Letters of Credit Outstandings would exceed the Revolving
Loan Commitment Amount. Furthermore, the Swing Line Lender shall not be
permitted or required to make Swing Line Loans if, after giving effect thereto,
(x) the aggregate outstanding principal amount of all Swing Line Loans would
exceed the then existing Swing Line Loan Commitment Amount or (y) unless
otherwise agreed to by the Swing Line Lender, in its sole discretion, the sum of
all Swing Line Loans and Revolving Loans made by the Swing Line Lender plus the
Swing Line Lender’s Revolving Loan Percentage of the aggregate amount of Letter
of Credit Outstandings would exceed the Swing Line Lender’s Revolving Loan
Percentage of the then existing Revolving Loan Commitment Amount.

(c) Increases in Revolving Loan Commitment Amount. At any time that no Default
has occurred and is continuing, and prior to the Revolving Loan Commitment
Termination Date, the Company may notify the Revolving Loan Administrative Agent
that the Company is requesting that, on the terms and subject to the conditions
contained in this Agreement, the Lenders and/or other lenders not then a party
to this Agreement provide up to an aggregate amount of $50,000,000 in additional
Revolving Loan Commitments. Upon receipt of such notice, the Revolving Loan
Administrative Agent shall use commercially reasonable efforts to arrange for
the Lenders or other Eligible Assignees to provide such additional Commitments.
Nothing contained in this Section or otherwise in this Agreement is intended to
commit any Lender or any Agent to provide any portion of any such additional
Commitments. If and to the extent that any Lenders and/or other lenders agree,
in their sole discretion, to provide any such additional Commitments, (i) the
Revolving Loan Commitment Amount shall be increased by the amount of the
additional Revolving Loan Commitments agreed to be so provided, (ii) the
Percentages of the respective Lenders in respect of the increased Revolving Loan
Commitment Amount shall be proportionally adjusted (provided, however, that the
amount equal to the adjusted Percentage of a Lender in respect of Revolving
Loans multiplied by the Revolving Loan Commitment Amount as increased pursuant
to clause (i) may not exceed the amount equal to the Percentage of such Lender
in respect of Revolving Loans immediately prior to any adjustment made pursuant
to this clause (ii) multiplied by the Revolving Loan Commitment Amount
immediately prior to the corresponding increase thereof pursuant to clause (ii)
without the consent of such Lender) and such adjustment shall be recorded in the
Register and (iii) at such time and in such manner as the Company and the
Revolving Loan Administrative Agent shall agree (it being understood that the
Company and the Revolving Loan Administrative Agent will use commercially
reasonable efforts to avoid the prepayment or assignment of any LIBO Rate Loan
on a day other than the last day of the Interest Period applicable thereto), the
Lenders shall assign and assume outstanding Revolving Loans so as to cause the
amounts of such Revolving Loans held by each Lender with a Percentage in excess
of zero of the Revolving Loan Commitment to conform to its adjusted Percentage
of the Revolving Loan Commitment and (iv) the Company shall execute and deliver
any additional Notes, other amendments or modifications to any Loan Document,
and any other certificates, consents or legal opinions as the Revolving Loan
Administrative Agent may reasonably request.

Section 2.1.2 Letter of Credit Commitment. Each of the parties hereto
acknowledges and agrees that the Existing Letters of Credit shall continue as
Letters of Credit for all purposes under this Agreement and the Loan Documents.
From time to time on any Business Day occurring from the Amendment Effective
Date but 3 days prior to the Revolving Loan Commitment Termination Date, the
relevant Issuer agrees that it will

(a) issue one or more standby letters of credit (relative to such Issuer, its
“Letter of Credit”) in Dollars or in an Alternate Currency for the account of
any Borrower or any Subsidiary Guarantor in the Stated Amount requested by the
applicable Borrower on such day; or

(b) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder.

No Issuer shall be permitted or required to issue any Letter of Credit if, after
giving effect thereto, (i) the Dollar Equivalent (determined as of the most
recent Revaluation Date) of the aggregate amount of all Letter of Credit
Outstandings would exceed the then existing Letter of Credit Commitment Amount
or (ii) the sum of the aggregate amount of all Letter of Credit Outstandings
plus the aggregate principal amount of all Revolving Loans and Swing Line Loans
then outstanding would exceed the then existing Revolving Loan Commitment
Amount.

Section 2.1.3 Term Loans. Prior to the Amendment Effective Date and pursuant to
the terms of the Existing Credit Agreement, each Term Loan Lender made Existing
Term Loans in Dollars to the Company equal to such Term Loan Lender’s Term Loan
Percentage of the Term Loan Facility in the aggregate principal amount of
$305,000,000. Each of the parties hereto acknowledges and agrees that the
Existing Term Loans shall continue as Term Loans for all purposes under this
Agreement and the Loan Documents. No amounts paid or prepaid with respect to
Term Loans may be reborrowed.

SECTION 2.2 Reduction of the Commitment Amounts. The Company may, from time to
time on any Business Day occurring after the Amendment Effective Date,
voluntarily reduce any Commitment Amount on the Business Day so specified by the
Company; provided that all such reductions shall require at least three Business
Day’s prior notice to the applicable Administrative Agent and be permanent, and
any partial reduction of any Commitment Amount shall be in a minimum amount of
$10,000,000 and in an integral multiple of $1,000,000. Any optional or mandatory
reduction of the Revolving Loan Commitment Amount pursuant to the terms of this
Agreement which reduces the Revolving Loan Commitment Amount below the sum of
(i) the Swing Line Loan Commitment Amount, (ii) the Alternate Currency
Commitment Amount and (iii) the Letter of Credit Commitment Amount shall result
in an automatic and corresponding reduction of the Swing Line Loan Commitment
Amount, Alternate Currency Commitment Amount and/or Letter of Credit Commitment
Amount (as directed by the Borrowers in a notice to the Revolving Loan
Administrative Agent delivered together with the notice of such voluntary
reduction in the Revolving Loan Commitment Amount) to an aggregate amount not in
excess of the Revolving Loan Commitment Amount, as so reduced, without any
further action on the part of the Swing Line Lender, any Revolving Loan Lender
or any Issuer.

SECTION 2.3 Borrowing Procedures. Loans (other than Swing Line Loans) shall be
made by the Lenders in accordance with Section 2.3.1, and Swing Line Loans shall
be made by the Swing Line Lender in accordance with Section 2.3.2.

Section 2.3.1 Borrowing Procedure. In the case of Loans (other than Swing Line
Loans), by delivering a Borrowing Request to the Revolving Loan Administrative
Agent or the Term Loan Administrative Agent, as applicable, on or before
12:00 noon on a Business Day, the Borrowers may from time to time irrevocably
request, on the proposed date of the Borrowing in the case of Base Rate Loans,
or on three Business Days’ notice in the case of LIBO Rate Loans denominated in
Dollars, and in either case not more than five Business Days’ notice, or on no
less than five Business Days’, and no more than ten Business Days’ notice in the
case of Alternate Currency Loans, that a Borrowing be made, in the case of LIBO
Rate Loans, in a minimum amount of $5,000,000 (or the Dollar Equivalent thereof)
and an integral multiple of $1,000,000 (or the Dollar Equivalent thereof), in
the case of Base Rate Loans, in a minimum amount of $1,000,000 and an integral
multiple of $100,000 or, in either case, in the unused amount of the applicable
Commitment. On the terms and subject to the conditions of this Agreement, each
Borrowing shall be comprised of the type of Loans, and shall be made on the
Business Day and in the Currency specified in such Borrowing Request. In the
case of other than Swing Line Loans, on or before 11:00 a.m. on such Business
Day each Lender that has a Commitment to make the Loans being requested shall
deposit with the applicable Administrative Agent same day funds in an amount
equal to such Lender’s Percentage of the requested Borrowing. Such deposit will
be made to the applicable account which each Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, each Administrative Agent shall make such funds available to
the applicable Borrower by wire transfer to the account such Borrower shall have
specified in its Borrowing Request. No Lender’s obligation to make any Loan
shall be affected by any other Lender’s failure to make any Loan.

Section 2.3.2 Swing Line Loans; Participations, etc.

(a) By telephonic notice to the Swing Line Lender on or before 12:00 noon on a
Business Day (promptly confirmed in writing if so requested by the Swing Line
Lender), the Borrowers may from time to time irrevocably request that Swing Line
Loans be made by the Swing Line Lender in an aggregate minimum principal amount
of $500,000 and an integral multiple of $100,000. All Swing Line Loans shall be
made as (i) Base Rate Loans and shall not be entitled to be converted into LIBO
Rate Loans or (ii) pursuant to clause (b) below, Money Market Rate Loans. The
proceeds of each Swing Line Loan shall be made available by the Swing Line
Lender to the applicable Borrower by wire transfer to the account such Borrower
shall have specified in its notice therefor by the close of business on the
Business Day telephonic notice is received by the Swing Line Lender. Upon the
making of each Swing Line Loan, and without further action on the part of the
Swing Line Lender or any other Person, each Revolving Loan Lender (other than
the Swing Line Lender) shall be deemed to have irrevocably purchased, to the
extent of its Revolving Loan Percentage, a participation interest in such Swing
Line Loan, and such Revolving Loan Lender shall, to the extent of its Revolving
Loan Percentage, be responsible for reimbursing within one Business Day the
Swing Line Lender for Swing Line Loans which have not been reimbursed by the
Company in accordance with the terms of this Agreement.

(b) Whenever the Borrowers propose to request that Swing Line Loans be made as
Money Market Rate Loans, prior to submitting such request, the Borrowers shall
notify the Revolving Loan Administrative Agent of its intention and request the
Revolving Loan Administrative Agent to quote a fixed or floating interest rate
(the “Quoted Rate”) to be applicable thereto prior to the proposed maturity
thereof (which shall not exceed thirty days). The Revolving Loan Administrative
Agent will immediately so notify the Swing Line Lender, and if the Swing Line
Lender is agreeable to a particular interest rate for the proposed maturity of
such Money Market Rate Loan if such Loan is made on or prior to a specified
date, the Revolving Loan Administrative Agent shall quote such interest rate to
the Borrowers as the Quoted Rate applicable to such proposed Money Market Rate
Loan if made on or before such specified date for a maturity as so proposed by
the Borrowers. The Swing Line Lender contemplates that any Quoted Rate will be a
rate of interest which reflects a margin corresponding to (i) the Applicable
Margin for Revolving Loans being maintained as LIBO Rate Loans over (ii) the
then prevailing Federal Funds Rate, commercial paper, call money, overnight
repurchase or other commonly quoted interest rate, or the Swing Line Lender’s
average fully absorbed cost of short term funds, in each case as selected and
determined by the Swing Line Lender. Nothing herein shall be deemed to permit
any Lender other than the Swing Line Lender any right of approval with respect
to a Quoted Rate.

(c) If (i) any Swing Line Loan shall be outstanding for more than thirty
Business Days, (ii) any Swing Line Loan is or will be outstanding on a date when
any Borrower requests that a Revolving Loan be made, or (iii) any Default shall
occur and be continuing, then each Revolving Loan Lender (other than the Swing
Line Lender) irrevocably agrees that it will, at the request of the Swing Line
Lender, make a Revolving Loan (which shall initially be funded as a Base Rate
Loan) in an amount equal to such Lender’s Revolving Loan Percentage of the
aggregate principal amount of all such Swing Line Loans then outstanding (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). On or before 11:00 a.m. on the first Business Day following receipt by
each Revolving Loan Lender of a request to make Revolving Loans as provided in
the preceding sentence, each Revolving Loan Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in same day funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing
Line Loans. At the time the Revolving Loan Lenders make the above referenced
Revolving Loans the Swing Line Lender shall be deemed to have made, in
consideration of the making of the Refunded Swing Line Loans, Revolving Loans in
an amount equal to the Swing Line Lender’s Revolving Loan Percentage of the
aggregate principal amount of the Refunded Swing Line Loans. Upon the making (or
deemed making, in the case of the Swing Line Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become an outstanding
Revolving Loan and shall no longer be owed as a Swing Line Loan. All interest
payable with respect to any Revolving Loans made (or deemed made, in the case of
the Swing Line Lender) pursuant to this clause shall be appropriately adjusted
to reflect the period of time during which the Swing Line Lender had outstanding
Swing Line Loans in respect of which such Revolving Loans were made. Each
Revolving Loan Lender’s obligation to make the Revolving Loans referred to in
this clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

SECTION 2.4 Continuation and Conversion Elections. By delivering prior
telephonic notice to the to the applicable Administrative Agent on or before
10:00 a.m. on a Business Day (such notice to be confirmed in writing within
24 hours thereafter by delivery of a Continuation/Conversion Notice), any
Borrower may from time to time irrevocably elect:

(a) on not less than three nor more than five Business Days’ notice, the
conversion of any Base Rate Loan into one or more LIBO Rate Loans denominated in
Dollars or the continuation of any LIBO Rate Loan denominated in Dollars as a
LIBO Rate Loan so denominated; and

(b) on not less than five nor more than ten Business Days’ notice, the
continuation of any LIBO Rate Loan denominated in an Alternate Currency as a
LIBO Rate Loan denominated in such Alternate Currency;

provided that any portion of any Loan which is continued or converted hereunder
shall be in a minimum amount of $1,000,000 and in an integral multiple amount of
$1,000,000; and provided further that in the absence of prior notice (which
notice may be delivered telephonically followed by written confirmation within
24 hours thereafter by delivery of a Continuation/Conversion Notice) with
respect to any LIBO Rate Loan denominated in Dollars at least three Business
Days (or, with respect to any LIBO Rate Loan denominated in an Alternate
Currency, at least five Business Days) before the last day of the then current
Interest Period with respect thereto, such LIBO Rate Loan shall, on such last
day, automatically convert to a Base Rate Loan; provided that (i) each such
conversion or continuation shall be pro rated among the applicable outstanding
Loans of all Lenders that have made such Loans, and (ii) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
into, LIBO Rate Loans when any Default has occurred and is continuing.

SECTION 2.5 Alternate Currency Loans.

(a) If any Borrower requests a Borrowing in an Alternate Currency, or if
pursuant to any Continuation/Conversion Notice a Borrower elects to continue any
LIBO Rate Loan denominated in an Alternate Currency, the Revolving Loan
Administrative Agent shall in the notice given to the Revolving Loan Lenders
pursuant to Section 2.3 or Section 2.4, as the case may be, give details of such
request or election including, without limitation, as the case may be, the
aggregate principal amount of the Borrowing in such Alternate Currency to be
made by each Lender pursuant to the terms of this Agreement or the aggregate
principal amount of such LIBO Rate Loans to be continued by each Lender pursuant
to the terms of this Agreement.

(b) Each Lender shall be treated as having confirmed that the Alternate Currency
requested, or elected by the applicable Borrower to be continued, is Available
to it unless no later than 9:00 a.m. on the same Business Day of the requested
Borrowing or the proposed continuation it shall have notified the Revolving Loan
Administrative Agent that such Alternate Currency is not Available.

(c) In the event that the Revolving Loan Administrative Agent has received
notification from any of the Lenders that the Alternate Currency requested or
elected by the applicable Borrower to be continued is not Available, then the
Revolving Loan Administrative Agent shall notify such Borrower and the Lenders
no later than 10:00 a.m. on the same Business Day of the proposed Borrowing or
proposed continuation.

(d) If the Revolving Loan Administrative Agent notifies a Borrower pursuant to
clause (c) above that any of the Lenders has notified the Revolving Loan
Administrative Agent that the Alternate Currency requested or elected by such
Borrower to be continued or converted is not Available, such notification shall
(i) in the case of any Borrowing Request, revoke such Borrowing Request and
(ii) in the case of any Continuation/Conversion Notice, such
continuation/conversion with respect thereto shall be deemed withdrawn and such
Alternate Currency Loans shall be redenominated into Base Rate Loans. The
Revolving Loan Administrative Agent will promptly notify the Borrowers and the
Lenders of any such redenomination and in such notice by the Revolving Loan
Administrative Agent to each Lender the Revolving Loan Administrative Agent will
state the aggregate Dollar Equivalent amount of the redenominated Alternate
Currency Loans as of the Revaluation Date with respect thereto and such Lender’s
Percentage thereof.

(e) Notwithstanding anything herein to the contrary, during the existence of an
Event of Default, upon the request of the Lenders holding in excess of 50% of
the Revolving Loan Commitments, all or any part of any outstanding Alternate
Currency Loans shall be redenominated and converted into Base Rate Loans on the
last day of the Interest Period with respect to any such Alternate Currency
Loans. The Revolving Loan Administrative Agent will promptly notify the
applicable Borrowers and the Revolving Loan Lenders of any such redenomination
and conversion request.

SECTION 2.6 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided that such LIBO
Rate Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrowers to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, each Borrower hereby consents
and agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing deposits in the relevant
Currency in its LIBOR Office’s interbank eurodollar market. Each Lender may, at
its option, make any Loan available to any Designated Borrower by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Designated Borrower to repay such Alternate Currency Loan in accordance
with the terms of this Agreement.

SECTION 2.7 Issuance Procedures. By delivering to the Revolving Loan
Administrative Agent an Issuance Request on or before 12:00 noon on a Business
Day, the Borrowers may from time to time irrevocably request on not less than
three nor more than ten Business Days’ notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days’ prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the relevant Issuer, in its sole discretion), that an Issuer issue,
or extend the Stated Expiry Date of, a Letter of Credit in such form as may be
requested by the Borrowers and approved by such Issuer, solely for the purposes
described in Section 7.1.7. Each Letter of Credit shall by its terms be stated
to expire on a date (its “Stated Expiry Date”) no later than the earlier to
occur of (i) five Business Days’ prior to the Revolving Loan Commitment
Termination Date and (ii) (unless otherwise agreed to by an Issuer, in its sole
discretion), one year from the date of its issuance; provided that any Letter of
Credit may provide for renewal periods of up to one year so long as such renewal
periods do not exceed the date set forth in clause (i). Each Issuer will make
available to the beneficiary thereof the original of the Letter of Credit which
it issues. Notwithstanding the foregoing, all Letters of Credit issued hereunder
shall be subject to the customary procedures of the applicable Issuer.

Section 2.7.1 Other Lenders Participation. Upon the issuance of each Letter of
Credit, and without further action, each Revolving Loan Lender (other than the
Issuer) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Letter of Credit
(including the Contingent Liability and any Reimbursement Obligation with
respect thereto), and such Revolving Loan Lender shall, to the extent of its
Revolving Loan Percentage, be responsible for reimbursing within one Business
Day the Issuer for Reimbursement Obligations which have not been reimbursed by
the Borrowers in accordance with Section 2.7.3 of receiving notice from the
Issuer for Reimbursement Obligations which have not been reimbursed by the
Borrowers in accordance with Section 2.7.3 (with the terms of this Section
surviving the termination of this Agreement). In addition, such Revolving Loan
Lender shall, to the extent of its Revolving Loan Percentage, be entitled to
receive a ratable portion of the Letter of Credit fees payable pursuant to
Section 3.3.3 with respect to each Letter of Credit (other than the issuance
fees payable to the Issuer of such Letter of Credit pursuant to the last
sentence of Section 3.3.3) and of interest payable pursuant to Section 3.2 with
respect to any Reimbursement Obligation. To the extent that any Revolving Loan
Lender has reimbursed any Issuer for a Disbursement, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from the Borrowers or otherwise) in respect of such Disbursement.

Section 2.7.2 Disbursements. An Issuer will notify the applicable Borrower and
the Revolving Loan Administrative Agent promptly of the presentment for payment
of any Letter of Credit issued by such Issuer, together with notice of the date
(the “Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Prior to 11:00 a.m. on
the Disbursement Date, the applicable Borrower will reimburse the Revolving Loan
Administrative Agent, for the account of the applicable Issuer, for all amounts
which such Issuer has disbursed under such Letter of Credit, such payments to be
made in Dollars (and in the amount which is the Dollar Equivalent of any such
payment or disbursement made or denominated in an Alternate Currency) together
with interest thereon at a rate per annum equal to the rate per annum then in
effect for Base Rate Loans (with the then Applicable Margin for Revolving Loans
accruing on such amount) pursuant to Section 3.2 for the period from the
Disbursement Date through the date of such reimbursement. Without limiting in
any way the foregoing and notwithstanding anything to the contrary contained
herein or in any separate application for any Letter of Credit, each Borrower
hereby acknowledges and agrees that it shall be obligated to reimburse the
applicable Issuer upon each Disbursement of a Letter of Credit, and it shall be
deemed to be the obligor for purposes of each such Letter of Credit issued
hereunder (whether the account party on such Letter of Credit is a Borrower or a
Subsidiary Guarantor).

Section 2.7.3 Reimbursement. The obligation (a “Reimbursement Obligation”) of
the Borrowers under Section 2.7.2 to reimburse an Issuer with respect to each
Disbursement (including interest thereon), and, upon the failure of the
Borrowers to reimburse an Issuer, each Revolving Loan Lender’s obligation under
Section 2.7.1 to reimburse an Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrowers or such Revolving Loan Lender, as the
case may be, may have or have had against such Issuer or any Lender, including
any defense based upon the failure of any Disbursement to conform to the terms
of the applicable Letter of Credit (if, in such Issuer’s good faith opinion,
such Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided that after paying in full its Reimbursement Obligation hereunder,
nothing herein shall adversely affect the right of the Borrowers or such Lender,
as the case may be, to commence any proceeding against an Issuer for any
wrongful Disbursement made by such Issuer under a Letter of Credit as a result
of acts or omissions constituting gross negligence or willful misconduct on the
part of such Issuer.

Section 2.7.4 Deemed Disbursements. Upon the occurrence and during the
continuation of any Default under Section 8.1.9 or upon notification by the
Revolving Loan Administrative Agent (acting at the direction of the Required
Revolving Loan Lenders) to the Borrowers of its obligations under this Section,
following the occurrence and during the continuation of any other Event of
Default,

(a) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to the Borrowers or any other Person, be deemed to have been paid
or disbursed by the Issuers of such Letters of Credit (notwithstanding that such
amount may not in fact have been paid or disbursed); and

(b) the Borrowers shall be immediately obligated to reimburse the Issuers for
the amount deemed to have been so paid or disbursed by such Issuers.

Amounts payable by the Borrowers pursuant to this Section shall be deposited in
immediately available funds with the Revolving Loan Administrative Agent and
held as collateral security for the Reimbursement Obligations. When all Defaults
giving rise to the deemed disbursements under this Section have been cured or
waived the Revolving Loan Administrative Agent shall return to the Borrowers all
amounts then on deposit with the Revolving Loan Administrative Agent pursuant to
this Section which have not been applied to the satisfaction of the
Reimbursement Obligations.

Section 2.7.5 Nature of Reimbursement Obligations. The Borrowers, each other
Obligor and, to the extent set forth in Section 2.7.1, each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. No Issuer (except to the extent of its own
gross negligence or willful misconduct) shall be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Revolving Loan Lender hereunder.
In furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by an Issuer in good faith (and not
constituting gross negligence or willful misconduct) shall be binding upon each
Obligor and each such Secured Party, and shall not put such Issuer under any
resulting liability to any Obligor or any Secured Party, as the case may be.

SECTION 2.8 Registers; Notes. The Registers shall be maintained on the following
terms.

(a) The Borrowers hereby designate (i) the Revolving Loan Administrative Agent,
in the case of the Revolving Loan Commitments, Alternate Currency Commitments,
Swing Line Loan Commitments and Letter of Credit Commitments, and (ii) the Term
Loan Administrative Agent, in the case of the Term Loans, to serve as the
Borrowers’ agents, solely for the purpose of this clause, to maintain a register
(each, a “Register” and collectively, the “Registers”) on which such
Administrative Agent will record the applicable Commitment of each Lender, the
applicable Loans made by each Lender and each repayment in respect of the
principal amount of such Loans, annexed to which the relevant Administrative
Agent shall retain a copy of each Lender Assignment Agreement delivered to such
Administrative Agent pursuant to Section 10.11. Failure to make any recordation,
or any error in such recordation, shall not affect any Obligor’s Obligations.
The entries in the Registers shall be conclusive, in the absence of manifest
error, and the Borrowers, the Administrative Agents and the Lenders shall treat
each Person in whose name a Loan is registered (or, if applicable, to which a
Note has been issued) as the owner thereof for the purposes of all Loan
Documents, notwithstanding notice or any provision herein to the contrary. Any
assignment or transfer of a Commitment or the Loans made pursuant hereto shall
be registered in the Registers only upon delivery to the relevant Administrative
Agent of a Lender Assignment Agreement that has been executed by the requisite
parties pursuant to Section 10.11. No assignment or transfer of a Lender’s
Commitment or Loans shall be effective unless such assignment or transfer shall
have been recorded in the applicable Register by the relevant Administrative
Agent as provided in this Section.

(b) Each Borrower agrees that, upon the request to the Administrative Agents by
any Lender, such Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment Amount. Each Borrower hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the applicable Administrative Agent in its respective Register, be
conclusive and binding on each Obligor absent manifest error; provided that the
failure of any Lender to make any such notations shall not limit or otherwise
affect any Obligations of any Obligor.

SECTION 2.9 Designated Borrowers.

(a) The Company may at any time, upon not less than thirty Business Days’ notice
from the Company to the Revolving Loan Administrative Agent (or such shorter
period as may be agreed by the Revolving Loan Administrative Agent in its sole
discretion), designate one or more wholly-owned Subsidiaries organized under the
laws of Japan or The Kingdom of the Netherlands (each an “Applicant Borrower”),
as a Designated Borrower to receive Alternate Currency Loans hereunder by
delivering to the Revolving Loan Administrative Agent (which shall promptly
deliver counterparts thereof to each applicable Lender and the other
Administrative Agent) a duly executed notice and agreement in substantially the
form of Exhibit I-1 (a “Designated Borrower Request and Assumption Agreement”).
The parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to become a Designated Borrower the Revolving Loan
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the Revolving
Loan Administrative Agent, as may be required by the Revolving Loan
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. If the
Revolving Loan Administrative Agent and the Required Lenders agree that an
Applicant Borrower shall be entitled to receive Alternate Currency Loans
hereunder, then promptly following receipt of all such documents or information,
the Revolving Loan Administrative Agent shall send a notice in substantially the
form of Exhibit I-2 (a “Designated Borrower Notice”) to the Company, the other
Administrative Agent and the Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Alternate Currency Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement.

(b) To the extent each Foreign Subsidiary and each Designated Borrower has not
already executed a Subsidiary Guaranty and granted and perfected Liens over its
assets to secure all of the Obligations, each Designated Borrower will cause
each of its Subsidiaries to execute a Subsidiary Guaranty (Foreign) guaranteeing
the Obligations of such Designated Borrower and each Designated Borrower will
and will cause each of its Subsidiaries to execute any documentation and take
all other actions deemed reasonably necessary by the Collateral Agent to secure
the Obligations of such Designated Borrower and such Subsidiaries hereunder or
under such Subsidiary Guaranty (Foreign), as applicable and grant Liens on such
Person’s assets, in a manner and to the extent that a U.S. Subsidiary is
required to secure its Obligations under the Subsidiary Guaranty (Domestic)
pursuant to the terms hereof and the Subsidiary Guaranty (Domestic) and will
otherwise comply with Section 7.1.8.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Alternate
Currency Loans made by the Lenders, to any such Designated Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than thirty Business Days’
notice from the Company to the Revolving Loan Administrative Agent (or such
shorter period as may be agreed by the Administrative Agents in their sole
discretion), terminate a Designated Borrower’s status as such; provided that
there are no outstanding Alternate Currency Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Alternate Currency Loans made to it, as of the effective date of such
termination. The Revolving Loan Administrative Agent will promptly notify the
other Administrative Agent and the Lenders of any such termination of a
Designated Borrower’s status.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1 Repayments and Prepayments; Application. The Borrowers agree that
the Loans shall be repaid and prepaid pursuant to the following terms.

Section 3.1.1 Repayments and Prepayments. The Borrowers shall repay in full the
unpaid principal amount of each Loan upon the applicable Stated Maturity Date
therefor. Prior thereto, payments and prepayments of the Loans shall or may be
made as set forth below.

(a) From time to time on any Business Day, the Borrowers may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any:

(i) Loans (other than Swing Line Loans); provided that:

(A) any such prepayment shall be made pro rata among Loans of the same type and
denominated in the same Currency, if applicable, having the same Interest Period
of all Lenders that have made such Loans, and in the case of Term Loans, applied
to the remaining amortization payments in such amounts as the Borrowers shall
determine;

(B) no such prepayment of any LIBO Rate Loan may be made on any day other than
the last day of the Interest Period for such Loan unless payments required, if
any, pursuant to Section 4.4 are made;

(C) all such voluntary prepayments with respect to Term Loans shall be received
by the Term Loan Administrative Agent by 12:00 noon at least three but no more
than five Business Days’ prior to the date of such repayment; and

(D) all such voluntary partial prepayments shall, in the case of Base Rate
Loans, be in an aggregate minimum amount of $1,000,000 and an integral multiple
of $100,000, and in the case of LIBO Rate Loans, be in an aggregate minimum
amount of $1,000,000 and an integral multiple of $1,000,000; and

(ii) Swing Line Loans; provided that (A) all such voluntary prepayments shall
require prior telephonic notice to the Swing Line Lender on or before 1:00 p.m.
on the day of such prepayment (such notice to be confirmed in writing within
24 hours thereafter); (B) all such voluntary partial prepayments shall be in an
aggregate minimum amount of $500,000 and an integral multiple of $100,000; and
(C) no such prepayment of any Money Market Rate Loan may be made on any day
other than the maturity date for such Loan unless payments required, if any,
pursuant to Section 4.4 are made.

(b) On each date when aggregate Revolving Exposure of all Revolving Loan Lenders
exceeds the Revolving Loan Commitment Amount (as it may be reduced from time to
time pursuant to this Agreement), the Borrowers shall make a mandatory
prepayment of Revolving Loans or Swing Line Loans (or both) and, if necessary,
Cash Collateralize all Letter of Credit Outstandings, in an aggregate amount
equal to such excess.

(c) Commencing on the Quarterly Payment Date occurring on April 1, 2007 and
continuing on each Quarterly Payment Date thereafter through and including the
fourth Quarterly Payment Date prior to the Stated Maturity Date, the Company
shall make a scheduled repayment of the aggregate outstanding principal amount,
if any, of all Term Loans in an amount equal to 0.25% of the original principal
amount of the Term Loans. The balance thereof shall be due in four equal
installments, payable on the three Quarterly Payment Dates preceding the Stated
Maturity Date and on the Stated Maturity Date.

(d) Concurrently with the receipt by the Company of any Net Equity Proceeds, the
Company shall make, or cause to be made, a mandatory prepayment of the Loans in
an amount equal to the product of (i) such Net Equity Proceeds multiplied by
(ii) the applicable Proceeds Reduction Percentage, to be applied as set forth in
Section 3.1.2.

(e) Concurrently with the receipt by the Company or any Subsidiary of any Net
Debt Proceeds, the Company shall make, or cause to be made, a mandatory
prepayment of the Loans in an amount equal to 100% of such Net Debt Proceeds, to
be applied as set forth in Section 3.1.2;

(f) Within five Business Days receipt by the Company or any Subsidiary of
(i) any Net Disposition Proceeds resulting from Dispositions made pursuant to
clause (c) of Section 7.2.8 or Net Casualty Proceeds, which such Net Disposition
Proceeds and/or Net Casualty Proceeds exceed $2,500,000 in the aggregate in any
period of twelve consecutive calendar months and (ii) any Net Disposition
Proceeds resulting from Dispositions made pursuant to clause (h) of
Section 7.2.8, which proceeds exceed $30,000,000 in the aggregate over the term
of the Agreement, the Company shall make, or cause to be made, a mandatory
prepayment of the Loans in an amount equal to 100% of such Net Disposition
Proceeds (but only to the extent of the amount of such Net Disposition Proceeds
resulting from proceeds of such Dispositions made pursuant to clause (h) of
Section 7.2.8 in excess of $30,000,000) or Net Casualty Proceeds; provided that
upon written notice by the Company to the Administrative Agents not more than
five Business Days following receipt of any Net Disposition Proceeds or Net
Casualty Proceeds (so long as no Default has occurred and is continuing), such
proceeds may be retained by the Company and its Subsidiaries (and be excluded
from the prepayment requirements of this clause) if (i) the Company informs the
Administrative Agents in such notice of its good faith intention to apply (or
cause one or more of the Subsidiary Guarantors to apply) such Net Disposition
Proceeds or Net Casualty Proceeds to the acquisition of other assets or
properties or the consummation of the restructuring of other assets or
properties of the Company and/or its Subsidiaries; provided that such acquired
assets or properties are owned by the Company or a Subsidiary, the Capital
Securities of which has been pledged to the Collateral Agent for the benefit of
the Secured Parties (and, with respect to such Capital Securities, over which
the Collateral Agent shall have a first priority perfected Lien) pursuant to the
terms hereof and the other Loan Documents, consistent with the businesses
permitted to be conducted pursuant to Section 7.2.1 (including by way of merger
or Investment), and (ii) within one year following the receipt of such Net
Disposition Proceeds or within 180 days following receipt of such Net Casualty
Proceeds, such proceeds are applied or committed to such acquisition. The amount
of such Net Disposition Proceeds or Net Casualty Proceeds unused or uncommitted
after such one year or 180 day period, as applicable, shall be applied to prepay
the Loans as set forth in Section 3.1.2. At any time after receipt of any such
Net Disposition Proceeds or Net Casualty Proceeds in excess of $5,000,000 but
prior to the application thereof to a mandatory prepayment or the acquisition of
other assets or properties as described above, upon the request by the
Administrative Agents to the Company, the Company shall deposit an amount equal
to such Net Disposition Proceeds into a cash collateral account maintained with
(and subject to documentation reasonably satisfactory to) the Collateral Agent
for the benefit of the Secured Parties (and over which the Collateral Agent
shall have a first priority perfected Lien) pending application as a prepayment
or to be released as requested by the Company in respect of such acquisition.
Amounts deposited in such cash collateral account shall be invested in Cash
Equivalent Investments, as directed by the Company. Notwithstanding the
foregoing, in the event that the application of Net Disposition Proceeds or Net
Casualty Proceeds by any Foreign Subsidiary to repay the Loans as required by
this clause would result in a materially increased Tax liability for the Company
(as reasonably determined by the Company in consultation with the Administrative
Agents), such Foreign Subsidiary shall not be required to apply such Net
Disposition Proceeds or such Net Casualty Proceeds to prepay the Loans.

(g) Within five Business Days receipt of any Net Disposition Proceeds resulting
from Specified Dispositions made pursuant to clause (f) of Section 7.2.8 by the
Company or any Subsidiary, the Company shall deliver to the Administrative
Agents a calculation of the amount of such proceeds and the Company shall make,
or cause to be made, a mandatory prepayment of the Loans in an amount equal to
100% of such Net Disposition Proceeds; provided that, upon written notice by the
Company to the Administrative Agents not more than five Business Days following
receipt of any Net Disposition Proceeds (so long as no Default has occurred and
is continuing), such proceeds may (subject to the proviso at the end of clause
(ii) below) be retained by the Company and its Subsidiaries (and be excluded
from the prepayment requirements of this clause) if (i) the Company informs the
Administrative Agents in such notice of its good faith intention to apply (or
cause one or more of the Subsidiary Guarantors to apply) such Net Disposition
Proceeds to the acquisition of other assets or properties (including the
acquisition of other assets or properties or the consummation of the
restructuring of other assets or properties of the Company and/or its
Subsidiaries); provided that such acquired assets or properties are owned by the
Company or a Subsidiary, the Capital Securities of which has been pledged to the
Collateral Agent for the benefit of the Secured Parties (and, with respect to
such Capital Securities, over which the Collateral Agent shall have a first
priority perfected Lien) pursuant to the terms hereof and the other Loan
Documents, consistent with the businesses permitted to be conducted pursuant to
Section 7.2.1 (including by way of merger or Investment), and (ii) within one
year following the receipt of such Net Disposition Proceeds, such proceeds are
applied or committed to such acquisition; provided further that, notwithstanding
the foregoing, to the extent such proceeds received by the Company and its
Subsidiaries, together with proceeds received from all other Specified
Dispositions, exceed $150,000,000, the Company shall be required to make, or
cause to be made, a mandatory prepayment of the Loans in an amount equal to the
product of (A) any Net Disposition Proceeds of the foregoing received by the
Company and its Subsidiaries multiplied by (B) the applicable Proceeds Reduction
Percentage, and the Company and its Subsidiaries shall only be permitted to
reinvest any remaining Net Disposition Proceeds after giving effect to such
required prepayment. The amount of such Net Disposition Proceeds unused or
uncommitted after such one year period shall be applied to prepay the Loans as
set forth in Section 3.1.2. At any time after receipt of any such Net
Disposition Proceeds in excess of $5,000,000 but prior to the application
thereof to a mandatory prepayment or the acquisition of other assets or
properties as described above, upon the request by the Administrative Agents to
the Company, the Company shall deposit an amount equal to such Net Disposition
Proceeds into a cash collateral account maintained with (and subject to
documentation reasonably satisfactory to) the Collateral Agent for the benefit
of the Secured Parties (and over which the Collateral Agent shall have a first
priority perfected Lien) pending application as a prepayment or to be released
as requested by the Company in respect of such acquisition. Amounts deposited in
such cash collateral account shall be invested in Cash Equivalent Investments,
as directed by the Company. Notwithstanding the foregoing, in the event that the
application of Net Disposition Proceeds by any Foreign Subsidiary to repay the
Loans as required by this clause would result in a materially increased Tax
liability for the Company (as reasonably determined by the Company in
consultation with the Administrative Agents), such Foreign Subsidiary shall not
be required to apply such Net Disposition Proceeds to prepay the Loans.

(h) Within 100 days after the close of each Fiscal Year, the Company shall make,
or cause to be made, a mandatory prepayment of the Loans in an amount equal to
the product of (i) Excess Cash Flow (if any) for such Fiscal Year multiplied by
(ii) the applicable Proceeds Reduction Percentage, to be applied as set forth in
Section 3.1.2.

(i) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the Loans,
unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).

Subject to the payment of any applicable prepayment premium set forth in
Section 3.1.3, each prepayment of any Loans made pursuant to this Section shall
be without premium or penalty, except as may be required by Section 4.4.

Section 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

(a) Subject to clause (b), each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBO Rate Loans.

(b) Each prepayment of the Loans made pursuant to clauses (d), (e) and (h) of
Section 3.1.1 shall be applied (i) first, pro rata to a mandatory prepayment of
the outstanding principal amount of all Term Loans (with the amount of such
prepayment of the Term Loans being applied in inverse order in accordance with
the amount of each remaining Term Loan amortization payment), and (ii) second,
once all Term Loans have been repaid in full, to the repayment of any
outstanding Revolving Loans (without a corresponding reduction to the Revolving
Loan Commitment Amount); provided that, notwithstanding the foregoing, with
respect to the prepayment of the Loans required to be made pursuant to clause
(h) of Section 3.1.1 for the 2006 Fiscal Year, such prepayment may be applied to
the repayment of any outstanding Revolving Loans (without a corresponding
reduction to the Revolving Loan Commitment Amount).

(c) Each prepayment of the Loans made pursuant to clauses (f) and/or (g) of
Section 3.1.1 shall be made at the Company’s discretion to repay either
outstanding Revolving Loans up to an aggregate amount not to exceed $100,000,000
or Term Loans. In the event that the Company elects to repay Term Loans, the
proceeds shall be applied (i) first, upon the offer to, and acceptance by, the
Term Loan Lenders, pro rata to a mandatory prepayment of the outstanding
principal amount of all Term Loans (with the amount of such prepayment of the
Term Loans being applied in inverse order in accordance with the amount of each
remaining Term Loan amortization payment) and (ii) second, subject to waiver of
such mandatory prepayment of the Term Loans by the Term Loan Lenders in
accordance with clause (d) below, to the repayment of any outstanding Revolving
Loans (without a corresponding reduction to the Revolving Loan Commitment
Amount) or retained by the Company, at its discretion. The Company shall give
prior written notice to the Term Loan Administrative Agent of any mandatory
prepayment made in connection with this clause (including the date and an
estimate of the aggregate amount of such mandatory prepayment) at least five
Business Days prior thereto; provided that the failure to give such notice shall
not relieve the Company of its obligations to make such mandatory prepayments.

(d) So long as the Term Loan Administrative Agent has received prior written
notice from the Company of a mandatory prepayment that may be waived by the Term
Loan Lenders pursuant to the immediately preceding clause (c), the Term Loan
Administrative Agent shall provide notice of such mandatory prepayment to the
Term Loan Lenders. Unless the Term Loan Administrative Agent shall otherwise so
provide, in the event a Term Loan Lender does not notify the Term Loan
Administrative Agent in writing of its waiver of the right to receive:

(i) its pro rata share of such mandatory prepayment; and

(ii) its pro rata share (such pro rata share to be based on the percentage
obtained by dividing the principal amount of Term Loans held immediately prior
to such mandatory prepayment by such Term Loan Lender by the aggregate principal
amount of Term Loans held immediately prior to such mandatory prepayments by the
Term Loan Lenders that do not waive their right to receive a portion of the
mandatory prepayment described in this clause) of any portion (if any) of such
mandatory prepayment that may be waived by Term Loan Lenders

within two Business Days of the providing of such notice by the Term Loan
Administrative Agent, the Term Loan Administrative Agent may assume that such
Term Loan Lender will receive its applicable pro rata share of such mandatory
prepayment and such portion (if any) of such mandatory prepayment that has
actually been waived by the Term Loan Lenders. It is understood and agreed by
the Company that, notwithstanding receipt by the Term Loan Administrative Agent
of any such mandatory prepayment, the Term Loans shall not be deemed repaid,
unless otherwise consented to by the Term Loan Administrative Agent, until five
Business Days have elapsed from the delivery to the Term Loan Administrative
Agent of the notice described in clause (c) of Section 3.1.2.

Section 3.1.3 Prepayment Premium. If (a) any amendment, supplement, amendment
and restatement or other modification of this Agreement is effected after the
Amendment Effective Date or (b) all (but not less than all) of the principal
outstanding amount of the Term Loans is voluntarily prepaid on or prior to the
first anniversary of the Amendment Effective Date, in either case, with the
proceeds of a substantially concurrent issuance or incurrence of new syndicated
bank loans (which voluntary prepayment shall be deemed to have occurred even if
a portion of the Term Loans are replaced, converted or re-evidenced with, into
or by such new loans), the effect of which, in the case of either clause (a) or
(b) above, is to decrease the Applicable Margin then in effect with respect to
the Term Loans, Borrowers shall pay the Term Loan Administrative Agent, for the
ratable benefit of the Term Loan Lenders, a prepayment premium in an amount
equal to 1% of the aggregate principal amount of the Term Loans then
outstanding; provided that (i) the Term Loans or new loans, as amended (in the
case of clause (a)), or prepaid, replaced, converted or re-evidenced (in the
case of clause (b)), have terms and conditions (other than pricing and the
aggregate principal amount) substantially the same as those of the Term Loans as
in effect prior to the amendment, supplement, amendment and restatement or other
modification, prepayment, replacement, conversion or re-evidencing thereof and
(ii) such amendment, amendment, supplement, amendment and restatement or other
modification, prepayment, replacement, conversion or re-evidencing is not
otherwise undertaken in connection with another material transaction or series
of transactions.

SECTION 3.2 Interest Provisions. Interest on the outstanding principal amount of
the Loans shall accrue and be payable in accordance with the terms set forth
below.

Section 3.2.1 Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrowers may
elect that the Loans comprising a Borrowing accrue interest at a rate per annum:

(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that Swing Line Loans made as Base Rate Loans shall
always accrue interest at the Alternate Base Rate plus the then effective
Applicable Margin for Revolving Loans maintained as Base Rate Loans;

(b) on that portion maintained from time to time as a Money Market Rate Loan,
equal to the applicable Quoted Rate then in effect for such Loan; and

(c) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) or the
LIBO Alternate Rate, as the case may be, applicable to the Currency in which
such Loans are denominated for such Interest Period plus the Applicable Margin;

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

Section 3.2.2 Post-Default Rates. After the date any Event of Default has
occurred and for so long as such Event of Default is continuing, each Borrower,
as applicable, shall pay (in the applicable Currency), but only to the extent
permitted by law, interest (after as well as before judgment) on all outstanding
Obligations at a rate per annum equal to (a) in the case of principal on any
Loan, the rate of interest that otherwise would be applicable to such Loan plus
2% per annum; and (b) in the case of overdue interest, fees, and other monetary
Obligations, the Alternate Base Rate from time to time in effect, plus the
Applicable Margin for Term Loans accruing interest at the Base Rate, plus a
margin of 2% per annum.

Section 3.2.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Closing Date;

(d) with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and, if such Interest Period shall exceed three months, on the date
occurring on each three-month interval occurring after the first day of such
Interest Period);

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; and

(f) with respect to any Money Market Rate Loan, at the end of each month; and

(g) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

SECTION 3.3 Fees. The Company agrees to pay the fees set forth below. All such
fees shall be non-refundable.

Section 3.3.1 Commitment Fees. The Company agrees to pay to the Revolving Loan
Administrative Agent for the account of each Revolving Loan Lender, for the
period (including any portion thereof when any of its Commitments are suspended
by reason of the Borrowers’ inability to satisfy any condition of Article V)
commencing on the Closing Date and continuing through the Revolving Loan
Commitment Termination Date, a commitment fee in an amount equal to the
Applicable Commitment Fee Margin, in each case on such Lender’s Revolving Loan
Percentage of the sum of the average daily unused portion of the Revolving Loan
Commitment Amount (net of Letter of Credit Outstandings). The making of Swing
Line Loans shall not constitute usage of the Revolving Loan Commitment with
respect to the calculation of commitment fees to be paid by the Borrowers to the
Lenders. All commitment fees payable pursuant to this Section shall be
calculated on a year comprised of 360 days and payable by the Company in arrears
on the Closing Date and thereafter on each Quarterly Payment Date, commencing
with the first Quarterly Payment Date following the Closing Date, and on the
Revolving Loan Commitment Termination Date.

Section 3.3.2 Administrative Agents’ Fee. The Borrowers agree to pay to each
Administrative Agent, for its own account, the fees in the amounts and on the
dates set forth in the Fee Letter.

Section 3.3.3 Letter of Credit Fees.

(a) The Borrowers agree to pay to the Revolving Loan Administrative Agent, for
the pro rata account of the applicable Issuer and each Revolving Loan Lender, a
Letter of Credit fee in a per annum amount equal to the then effective
Applicable Margin for Revolving Loans maintained as LIBO Rate Loans, multiplied
by the Stated Amount of each such Letter of Credit, such fees being payable
quarterly in arrears on each Quarterly Payment Date following the date of
issuance of each Letter of Credit and on the Revolving Loan Commitment
Termination Date and such fee being paid in the currency in which the applicable
Letter of Credit was issued.

(b) The Borrowers agree to pay directly to each Issuer a fee in respect of each
Letter of Credit issued by it (a “Fronting Fee”), computed for each day at a
rate per annum equal to 0.125% of the Stated Amount of such Letter of Credit
issued by such Issuer which is outstanding on such day. Accrued Fronting Fees
shall be due and payable on each Quarterly Payment Date and on the Stated
Maturity Date for Revolving Loans (to the extent such Letter of Credit remains
outstanding).

All Letter of Credit fees payable pursuant to this Section shall be calculated
on a year comprised of 360 days.

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 4.1 LIBO Rate Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Borrowers and the Administrative
Agents, be conclusive and binding on the Borrowers) that the introduction of or
any change in or in the interpretation of any law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert any Loan into, a LIBO Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBO Rate Loan
shall, upon such determination, forthwith be suspended until such Lender shall
notify the Administrative Agents that the circumstances causing such suspension
no longer exist, and (a) all outstanding LIBO Rate Loans denominated in Dollars
payable to such Lender shall automatically convert into Base Rate Loans at the
end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion , and (b) all LIBO Rate Loans denominated in
any Alternate Currency shall automatically become due and payable at the end of
the then current Interest Periods with respect thereto or sooner, if required by
applicable law.

SECTION 4.2 Deposits Unavailable. If either of the Administrative Agents shall
have determined that:

(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or

(b) by reason of circumstances affecting it’s relevant market, adequate means do
not exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans denominated in any Currency;

then, upon notice from such Administrative Agent to the Borrowers and the
Lenders, the obligations of all Lenders under Section 2.3 and Section 2.4 to
make or continue any Loans as, or to convert any Loans into, LIBO Rate Loans
denominated in such Currency shall forthwith be suspended until such
Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.

SECTION 4.3 Increased LIBO Rate Loan Costs, etc. The Borrowers agree to
reimburse each Lender and Issuer for any increase in the cost to such Lender or
Issuer of, or any reduction in the amount of any sum receivable by such Secured
Party in respect of, such Secured Party’s Commitments and the making of Credit
Extensions hereunder (including the making, continuing or maintaining (or of its
obligation to make or continue) any Loans as, or of converting (or of its
obligation to convert) any Loans into, LIBO Rate Loans) that arise in connection
with any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in after the Closing Date of, any law
or regulation, directive, guideline, decision or request (whether or not having
the force of law) of any Governmental Authority, except for such changes with
respect to increased capital costs and Taxes which are governed by Sections 4.5
and 4.6, respectively. Each affected Secured Party shall promptly notify the
applicable Administrative Agent and the Borrowers in writing of the occurrence
of any such event, stating the reasons therefor and the additional amount
required fully to compensate such Secured Party for such increased cost or
reduced amount. Such additional amounts shall be payable by the Borrowers
directly to such Secured Party within five Business Days of its receipt of such
notice, and such notice shall, in the absence of manifest error, be conclusive
and binding on the Borrowers.

SECTION 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make any
Swing Line Loan as a Money Market Rate Loan or to make or continue any portion
of the principal amount of any Loan as, or to convert any portion of the
principal amount of any Loan into, a LIBO Rate Loan) as a result of

(a) any (i) conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, or (ii) repayment or prepayment of any Money Market
Rate Loan on a date other than the applicable maturity date thereof, in each
case whether pursuant to Article III or otherwise;

(b) any Loans not being made as LIBO Rate Loans or Money Market Rate Loans in
accordance with the Borrowing Request therefor; or

(c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor;

then, upon the written notice of such Lender to the Borrowers, the Borrowers
shall, within five Business Days of its receipt thereof, pay directly to such
Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense. Such written notice shall, in
the absence of manifest error, be conclusive and binding on the Borrowers.

SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Secured Party
or any Person controlling such Secured Party, and such Secured Party determines
(in good faith but in its sole and absolute discretion) that the rate of return
on its or such controlling Person’s capital as a consequence of the Commitments
or the Credit Extensions made, or the Letters of Credit participated in, by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Secured Party to the
Borrowers, the Borrowers shall within five Business Days following receipt of
such notice pay directly to such Secured Party additional amounts sufficient to
compensate such Secured Party or such controlling Person for such reduction in
rate of return. A statement of such Secured Party as to any such additional
amount or amounts shall, in the absence of manifest error, be conclusive and
binding on the Borrowers. In determining such amount, such Secured Party may use
any method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.

SECTION 4.6 Taxes. The Company covenants and agrees as follows with respect to
Taxes.

(a) Any and all payments by the Borrowers under each Loan Document shall be made
without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that any Taxes are imposed and required to be deducted or withheld from any
payment required to be made by any Obligor to or on behalf of any Secured Party
under any Loan Document, then:

(i) subject to clause (f), if such Taxes are Non-Excluded Taxes, the amount of
such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and

(ii) the Borrowers shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i) of this Section) and shall pay
such amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.

(b) In addition, the Borrowers shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

(c) As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within 45 days of any such payment being due, the Borrowers
shall furnish to the Administrative Agents a copy of an official receipt (or a
certified copy thereof) evidencing the payment of such Taxes or Other Taxes. The
Administrative Agents shall make copies thereof available to any Lender upon
request therefor.

(d) Subject to clause (f), the Company, shall indemnify each Secured Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any Secured Party, the Company shall pay such
Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided that no Secured Party shall be under any obligation to
provide any such notice to the Company). In addition, the Company shall
indemnify each Secured Party for any incremental Taxes that may become payable
by such Secured Party as a result of any failure of the Borrowers to pay any
Taxes when due to the appropriate Governmental Authority or to deliver to the
Administrative Agents, pursuant to clause (c), documentation evidencing the
payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Secured Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date such Secured Party
makes written demand therefor. The Borrowers acknowledge that any payment made
to any Secured Party or to any Governmental Authority in respect of the
indemnification obligations of the Borrowers provided in this clause (d) shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.

(e) Each Non-U.S. Lender, on or prior to the date on which such Non-U.S. Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
the Borrowers or the Administrative Agents, but only for so long as such
non-U.S. Lender is legally entitled to do so), shall deliver to the Company and
the applicable Administrative Agent, either (i) two duly completed copies of
either (x) Internal Revenue Service Form W-8BEN claiming eligibility of the
Non-U.S. Lender for benefits of an income tax treaty to which the United States
is a party or (y) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; or (ii) in the case of a Non-U.S. Lender that is not
legally entitled to deliver either form listed in clause (e)(i), (x) a
certificate to the effect that such Non-U.S. Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (referred to as an “Exemption
Certificate”) and (y) two duly completed copies of Internal Revenue Service Form
W-8BEN or applicable successor form.

(f) No Borrower shall be obligated to pay any additional amounts to any Lender
pursuant to clause (a)(i), or to indemnify any Lender pursuant to clause (d), in
respect of United States federal withholding taxes to the extent imposed as a
result of (i) the failure of such Lender to deliver to the Borrowers the form or
forms and/or an Exemption Certificate, as applicable to such Lender, pursuant to
clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that the
Borrowers shall be obligated to pay additional amounts to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to
clause (d), in respect of United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or Exemption Certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the Closing Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of the
Borrowers or (iii) the obligation to pay any additional amounts to any such
Lender pursuant to clause (a)(i) or to indemnify any such Lender pursuant to
clause (d) is with respect to an Assignee Lender that becomes an Assignee Lender
as a result of an assignment made at the request of the Borrowers.

SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc.

(a) Unless otherwise expressly provided in a Loan Document, all payments by the
Borrowers pursuant to each Loan Document shall be made by the Borrowers to the
applicable Administrative Agent for the pro rata account of the Secured Parties
entitled to receive such payment. All payments shall be made without setoff,
deduction or counterclaim not later than 12:00 noon on the date due in same day
or immediately available funds, in the applicable Currency, to such account as
such Administrative Agent shall specify from time to time by notice to the
Borrowers. Funds received after that time shall, in the sole discretion of the
applicable Administrative Agent, be deemed to have been received by such
Administrative Agent on the next succeeding Business Day. Each Administrative
Agent shall promptly remit in same day funds to each Secured Party its share, if
any, of such payments received by such Administrative Agent for the account of
such Secured Party. All interest (including interest on LIBO Rate Loans) and
fees shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days (or, in the case of
interest on a Base Rate Loan (calculated at other than the Federal Funds Rate),
365 days or, if appropriate, 366 days); provided that to the extent the current
market practice is to compute interest and/or fees in respect of any Alternate
Currency or any Loan denominated in any Alternate Currency in a manner other
than as set forth above, all interest and fees hereunder shall be computed on
the basis of such market practice, as certified to the Borrowers by the
applicable Administrative Agent. Payments due on other than a Business Day shall
(except as otherwise required by clause (c) of the definition of “Interest
Period”) be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees in connection with that
payment.

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon, all or any
part of the collateral securing the Obligations, which proceeds shall be paid
over to the Administrative Agents) or under applicable law shall be applied upon
receipt by either Administrative Agent to the Obligations as follows:

(i) first, ratably to the payment of all Obligations owing to the Agents, in
their capacity as Agents (including the fees and expenses of counsel to the
Agents),

(ii) second, after payment in full in cash of the amounts specified in clause
(b)(i), to the ratable payment of all interest (including interest accruing
after the commencement of a proceeding in bankruptcy, insolvency or similar law,
whether or not permitted as a claim under such law) and fees owing under the
Loan Documents, and all costs and expenses owing to the Secured Parties pursuant
to the terms of the Loan Documents, until paid in full in cash,

(iii) third, after payment in full in cash of the amounts specified in clauses
(b)(i) and (b)(ii), to the ratable payment of the principal amount of the Loans
then outstanding, the aggregate Reimbursement Obligations then owing, the Cash
Collateralization for contingent liabilities under Letter of Credit Outstandings
and credit exposure owing to Secured Parties under Rate Protection Agreements,

(iv) fourth, after payment in full in cash of the amounts specified in clauses
(b)(i) through (b)(iii), to the ratable payment of all other Obligations owing
to the Secured Parties, and

(v) fifth, after payment in full in cash of the amounts specified in clauses
(b)(i) through (b)(iv), and following the Termination Date, to each applicable
Obligor or any other Person lawfully entitled to receive such surplus.

For purposes of clause (b)(iii), the “credit exposure” at any time of any
Secured Party with respect to a Rate Protection Agreement to which such Secured
Party is a party shall be determined at such time in accordance with the
customary methods of calculating credit exposure under similar arrangements by
the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency) movements and the respective termination
provisions and notional principal amount and term of such Rate Protection
Agreement.

SECTION 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6) in excess of its
pro rata share of payments obtained by all Secured Parties, such Secured Party
shall purchase from the other Secured Parties such participations in Credit
Extensions made by them as shall be necessary to cause such purchasing Secured
Party to share the excess payment or other recovery ratably (to the extent such
other Secured Parties were entitled to receive a portion of such payment or
recovery) with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Secured
Party, the purchase shall be rescinded and each Secured Party which has sold a
participation to the purchasing Secured Party shall repay to the purchasing
Secured Party the purchase price to the ratable extent of such recovery together
with an amount equal to such selling Secured Party’s ratable share (according to
the proportion of (a) the amount of such selling Secured Party’s required
repayment to the purchasing Secured Party to (b) total amount so recovered from
the purchasing Secured Party) of any interest or other amount paid or payable by
the purchasing Secured Party in respect of the total amount so recovered. The
Borrowers agree that any Secured Party purchasing a participation from another
Secured Party pursuant to this Section may, to the fullest extent permitted by
law, exercise all its rights of payment (including pursuant to Section 4.9) with
respect to such participation as fully as if such Secured Party were the direct
creditor of the Borrowers in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law any Secured Party
receives a secured claim in lieu of a setoff to which this Section applies, such
Secured Party shall, to the extent practicable, exercise its rights in respect
of such secured claim in a manner consistent with the rights of the Secured
Parties entitled under this Section to share in the benefits of any recovery on
such secured claim.

SECTION 4.9 Setoff. Each Secured Party shall, upon the occurrence and during the
continuance of any Default described in Section 8.1.1 or clauses (a) through (d)
of Section 8.1.9 or, with the consent of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, have the
right to appropriate and apply to the payment of the Obligations (whether or not
then due), and (as security for such Obligations) each Borrower hereby grants to
each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of such Borrower then or thereafter
maintained with such Secured Party; provided that any such appropriation and
application shall be subject to the provisions of Section 4.8. Each Secured
Party agrees promptly to notify the Borrowers and the Administrative Agents
after any such appropriation and application made by such Secured Party;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Secured Party under this Section
are in addition to other rights and remedies (including other rights of setoff
under applicable law or otherwise) which such Secured Party may have.

SECTION 4.10 Removal of Lenders. If any Lender (an “Affected Lender”) (a) fails
to consent to an election, consent, amendment, waiver or other modification to
this Agreement or other Loan Document that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such election, consent,
amendment, waiver or other modification is otherwise consented to by the
Required Lenders or (b) makes a demand upon the Company for (or if the Company
is otherwise required to pay) amounts pursuant to Section 4.3, 4.5 or 4.6 (and
the payment of such amounts are, and are likely to continue to be, more onerous
in the reasonable judgment of the Company than with respect to the other
Lenders), or gives notice pursuant to Section 4.1 requiring a conversion of such
Affected Lender’s LIBO Rate Loans to Base Rate Loans or suspending such Lender’s
obligation to make Loans as, or to convert Loans into, LIBO Rate Loans, the
Company may, within 30 days of receipt by the Company of such demand or notice,
as the case may be, give notice (a “Replacement Notice”) in writing to the
applicable Administrative Agent and such Affected Lender of its intention to
cause such Affected Lender to sell all or any portion of its Loans, Commitments,
Notes and/or Synthetic Deposit to another financial institution or other Person
(a “Replacement Lender”) designated in such Replacement Notice; provided that no
Replacement Notice may be given by the Company if (i) such replacement conflicts
with any applicable law or regulation, (ii) any Event of Default shall have
occurred and be continuing at the time of such replacement or (iii) prior to any
such replacement, such Lender shall have taken any necessary action under
Section 4.5 or 4.6 (if applicable) so as to eliminate the continued need for
payment of amounts owing pursuant to Section 4.5 or 4.6. If the applicable
Administrative Agent shall, in the exercise of its reasonable discretion and
within 30 days of its receipt of such Replacement Notice, notify the Company and
such Affected Lender in writing that the Replacement Lender is satisfactory to
the applicable Administrative Agent (such consent not being required where the
Replacement Lender is already a Lender), then such Affected Lender shall,
subject to the payment of any amounts due pursuant to Section 4.4, assign, in
accordance with Section 10.11, the portion of its Commitments, Loans, Notes (if
any), Synthetic Deposits and other rights and obligations under this Agreement
and all other Loan Documents (including Reimbursement Obligations, if
applicable) designated in the replacement notice to such Replacement Lender;
provided that (i) such assignment shall be without recourse, representation or
warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Replacement Lender, (ii) the purchase price paid by
such Replacement Lender shall be in the amount of such Affected Lender’s Loans
designated in the Replacement Notice, Synthetic Deposits and/or its Percentage
of outstanding Reimbursement Obligations, as applicable, together with all
accrued and unpaid interest and fees in respect thereof, plus all other amounts
(including the amounts demanded and unreimbursed under Sections 4.3, 4.5 and
4.6), owing to such Affected Lender hereunder and (iii) the Company shall pay to
the Affected Lender and the applicable Administrative Agent all reasonable
out-of-pocket expenses incurred by the Affected Lender and such Administrative
Agent in connection with such assignment and assumption (including the
processing fees described in Section 10.11). Upon the effective date of an
assignment described above, the Replacement Lender shall become a “Lender” for
all purposes under the Loan Documents. Each Lender hereby grants to each
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any assignment agreement necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this Section.

SECTION 4.11 Guaranty by the Company. The Company acknowledges and agrees that,
whether or not specifically indicated as such in a Loan Document, all Designated
Borrower Obligations shall be joint and several Obligations of the Company, and
in furtherance of such joint and several Obligations, the Company hereby
irrevocably guarantees the payment of all Designated Borrower Obligations of
each Designated Borrower as set forth below.

Section 4.11.1 Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Designated Borrower Obligations. This guaranty constitutes a
guaranty of payment when due and not of collection, and the Company specifically
agrees that it shall not be necessary or required that any Secured Party
exercise any right, assert any claim or demand or enforce any remedy whatsoever
against any Obligor or any other Person before or as a condition to the
obligations of the Company hereunder.

Section 4.11.2 Guaranty Absolute, etc. The guaranty agreed to above shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment, and shall remain in full force and effect until the Termination Date.
The Company guarantees that the Designated Borrower Obligations will be paid
strictly in accordance with the terms of each Loan Document under which such
Designated Borrower Obligations arise, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any Secured Party with respect thereto. The liability of the
Company under this Agreement shall be joint and several, absolute, unconditional
and irrevocable irrespective of: (a) any lack of validity, legality or
enforceability of any Loan Document; (b) the failure of any Secured Party to
assert any claim or demand or to enforce any right or remedy against any Obligor
or any other Person (including any other guarantor) under the provisions of any
Loan Document or otherwise, or to exercise any right or remedy against any other
guarantor (including any Obligor) of, or collateral securing, any Designated
Borrower Obligations; (c) any change in the time, manner or place of payment of,
or in any other term of, all or any part of the Designated Borrower Obligations,
or any other extension, compromise or renewal of any Designated Borrower
Obligation; (d) any reduction, limitation, impairment or termination of any
Designated Borrower Obligations for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and
the Company hereby waives any right to or claim of) any defense (including any
defense under or in connection with any decree) or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Designated Borrower Obligations or otherwise; (e) any amendment
to, rescission, waiver, or other modification of, or any consent to or departure
from, any of the terms of any Loan Document; (f) any addition, exchange,
release, surrender or non-perfection of any collateral, or any amendment to or
waiver or release or addition of, or consent to or departure from, any other
guaranty held by any Secured Party securing any of the Designated Borrower
Obligations; or (g) any other circumstance which might otherwise constitute a
defense available to, or a legal or equitable discharge of, any Obligor, any
surety or any guarantor.

Section 4.11.3 Reinstatement, etc. The Company agrees that its guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Designated Borrower Obligations
is rescinded or must otherwise be restored by any Secured Party, upon the
insolvency, bankruptcy or reorganization of any other Designated Borrower, any
other Obligor or otherwise, all as though such payment had not been made.

Section 4.11.4 Waiver, etc. The Company hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Agreement and any requirement that any Secured Party protect, secure,
perfect or insure any Lien, or any property subject thereto, or exhaust any
right or take any action against any other Obligor or any other Person
(including any other guarantor) or entity or any collateral securing the
Obligations, as the case may be.

Section 4.11.5 Postponement of Subrogation, etc. Each Borrower agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Borrower seek or be entitled to seek any contribution or reimbursement from any
Obligor, in respect of any payment made hereunder, under any other Loan Document
or otherwise, until following the Termination Date. Any amount paid to any
Borrower on account of any such subrogation rights prior to the Termination Date
shall be held in trust for the benefit of the Secured Parties and shall
immediately be paid and turned over to the Collateral Agent for the benefit of
the Secured Parties in the exact form received by such Borrower (duly endorsed
in favor of the Collateral Agent, if required), to be credited and applied
against the Obligations, whether matured or unmatured, in accordance with
Section 4.7; provided that (a) if any Borrower has made payment to the Secured
Parties of all or any part of the Obligations; and (b) the Termination Date has
occurred; then at such Borrower’s request, the Collateral Agent, (on behalf of
the Secured Parties) will, at the expense of such Borrower, execute and deliver
to such Borrower appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
such Borrower of an interest in the Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date each
Borrower shall refrain from taking any action or commencing any proceeding
against any Obligor (or its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in the respect of
payments made under any Loan Document to any Secured Party.

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSION

SECTION 5.1 Effectiveness. The effectiveness of this amendment and restatement
of the Existing Credit Agreement shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section.

Section 5.1.1 Resolutions, etc. The Administrative Agents shall have received
from the Company (i) a copy of a good standing certificate, dated a date
reasonably close to the Amendment Effective Date, for the Company and (ii) a
certificate, dated as of the Amendment Effective Date with counterparts for each
Lender, duly executed and delivered by the Company’s Secretary or Assistant
Secretary, managing member or general partner, as applicable, as to

(a) resolutions of the Company’s Board of Directors (or other managing body, in
the case of other than a corporation) then in full force and effect authorizing,
to the extent relevant, all aspects of the Transaction applicable to such Person
and the execution, delivery and performance of each Loan Document to be executed
by such Person and the transactions contemplated hereby and thereby;

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(c) the full force and validity of each Organic Document of such Person (and
copies of all amendments thereof, if any, since the Closing Date);

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

Section 5.1.2 Amendment Effective Date Certificate. The Administrative Agents
shall have received the Amendment Effective Date Certificate, dated as of the
Amendment Effective Date and duly executed and delivered by an Authorized
Officer of each Borrower, in which certificate such Borrower shall agree and
acknowledge that the statements made therein shall be deemed to be true and
correct representations and warranties of such Borrower in all material respects
as of such date, and, at the time each such certificate is delivered, such
statements shall in fact be true and correct in all material respects. All
documents and agreements required to be appended to the Amendment Effective Date
Certificate shall be in form and substance satisfactory to the Administrative
Agents, shall have been executed and delivered by the requisite parties, and
shall be in full force and effect.

Section 5.1.3 Delivery of Notes. The Administrative Agents shall have received,
for the account of each Lender that has requested a Note, such Lender’s Notes
duly executed and delivered by an Authorized Officer of the Borrowers.

Section 5.1.4 Affirmation and Consent. The Administrative Agents shall have
received the Affirmation and Consent, dated as of the Amendment Effective Date,
duly authorized, executed, acknowledged and delivered by each Subsidiary
Guarantor.

Section 5.1.5 Financial Information, etc. The Administrative Agents shall have
received,

(a) the Company’s Form 10 K for the 2006 Fiscal Year; and

(b) the Company’s Form 10-Q for the Fiscal Quarter ending March 31, 2007.

Section 5.1.6 Compliance Certificate. The Administrative Agents shall have
received a Compliance Certificate for the Fiscal Quarter ending March 31, 2007,
demonstrating the Company’s compliance with the financial covenants set forth in
Section 7.2.4, duly executed (and with all schedules thereto duly completed) and
delivered by the chief financial or accounting Authorized Officer of the
Company.

Section 5.1.7 Solvency. The Administrative Agents shall have received a solvency
certificate, dated as of the Amendment Effective Date and duly executed and
delivered by the chief financial or accounting Authorized Officer of the
Company, in form and substance satisfactory to the Administrative Agents,
certifying that after giving pro forma effect to the Transaction the Company and
its Subsidiaries are Solvent.

Section 5.1.8 Opinions of Counsel. The Administrative Agents shall have received
opinions, each dated the Closing Date and addressed to the Agents and all
Lenders, from Baker Hostetler, Ohio, Delaware and New York counsel to the
Obligors, in form and substance reasonably satisfactory to the Administrative
Agents.

Section 5.1.9 Closing Fees, Expenses, etc. The Administrative Agents shall have
received for their own account, or for the account of each other Person entitled
thereto, as the case may be, all fees, costs and expenses due and payable
pursuant to Sections 3.3 and, if then invoiced, 10.3.

SECTION 5.2 All Credit Extensions. The obligation of each Lender and each Issuer
to make any Credit Extension shall be subject to the satisfaction of each of the
conditions precedent set forth below.

Section 5.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct:

(a) the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b) no Default shall have then occurred and be continuing.

Section 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agents shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrowers of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrowers that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct in all material respects.

Section 5.2.3 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agents and their counsel, and the
Administrative Agents and their counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agents or
its counsel may reasonably request.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party on the Closing Date and on each other date required pursuant to
the Loan Documents as set forth in this Article.

SECTION 6.1 Organization, etc. Each Obligor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification (unless the failure to be in good standing
and/or so qualified could not reasonably be expected to have a Material Adverse
Effect), and has full power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.

SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Loan Document executed or to be executed
by it, each Obligor’s participation in the consummation of all aspects of the
Transaction, and the execution, delivery and performance by any Borrower or (if
applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not

(a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) law or governmental regulation
binding on or affecting any Obligor; or

(b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any contractual restriction binding on or affecting any Obligor.

SECTION 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those that have been, or on the Amendment Effective
Date will be, duly obtained or made and which are, or on the Amendment Effective
Date will be, in full force and effect) is required for the consummation of the
Transaction or the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 6.4 Validity, etc. Each Loan Document to which any Obligor is a party
constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

SECTION 6.5 Financial Information. The financial statements of the Company and
its Subsidiaries furnished to the Administrative Agents and each Lender pursuant
to Section 5.1.6 of the Existing Credit Agreement have been prepared in
accordance with GAAP consistently applied, and present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended. All balance sheets,
all statements of income and of cash flow and all other financial information of
each of the Company and its Subsidiaries furnished pursuant to Section 7.1.1
have been and will for periods following the Closing Date be prepared in
accordance with GAAP consistently applied, and do or will present fairly the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended; provided
that unaudited financial statements of the Company and its Subsidiaries have
been prepared without footnotes, without reliance on any physical inventory and
are subject to year-end adjustments.

SECTION 6.6 No Material Adverse Change. There has been no material adverse
change in the financial condition, results of operations, assets, business,
properties of the Company and its Subsidiaries, taken as a whole, since
December 31, 2006.

SECTION 6.7 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened litigation,
action, proceeding, labor controversy or investigation:

(a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting the
Company any of its Subsidiaries or any other Obligor, or any of their respective
properties, businesses, assets or revenues, which could reasonably be expected
to have a Material Adverse Effect, and no adverse development has occurred in
any labor controversy, litigation, arbitration or governmental investigation or
proceeding disclosed in Item 6.7; or

(b) which purports to affect the legality, validity or enforceability of any
Loan Document or the Transaction.

SECTION 6.8 Subsidiaries. The Company has no Subsidiaries, except those
Subsidiaries which are identified in Item 6.8 of the Disclosure Schedule, or
which are permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.7.

SECTION 6.9 Ownership of Properties. The Company and each of its Subsidiaries
owns (a) in the case of owned real property, good and marketable fee title to,
and (b) in the case of owned personal property, good and valid title to, or, in
the case of leased real or personal property, valid and enforceable leasehold
interests (as the case may be) in, all of its properties and assets, tangible
and intangible, of any nature whatsoever, free and clear in each case of all
Liens or claims, except for Liens permitted pursuant to Section 7.2.3.

SECTION 6.10 Taxes; Other Laws.

(a) The Company and each of its Subsidiaries has filed all tax returns and
reports required by law to have been filed by it and has paid all Taxes thereby
shown to be due and owing, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books, except
where a failure to so file and/or pay could not reasonably be expected to have a
Material Adverse Effect.

(b) If a Borrowing is repaid in the same country in which such Borrowing is
made, there is no income, stamp or other tax of any country, or any taxing
authority thereof or therein, in the nature of withholding or otherwise, which
is imposed on any payment to be made by any Borrower pursuant hereto, or is
imposed on or by virtue of the execution, delivery, performance or enforcement
of the Obligations.

(c) Each Obligor is in compliance in all material respects with the requirements
of all applicable laws and all orders, writs, injunctions and decrees applicable
to it or to its properties (except for Environmental Laws which are the subject
of Section 6.12), except in such instances in which the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(d) As of the date hereof, no Obligor is subject to any labor or collective
bargaining agreement. There are no existing or threatened strikes, lockouts or
other labor disputes involving any Obligor that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payments made to employees of each Obligor are not in violation of the Fair
Labor Standards Act or any other applicable law, rule or regulation dealing with
such matters where such violation could reasonably be expected to have a
Material Adverse Effect.

SECTION 6.11 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the Closing Date and prior to the date of any Credit Extension
hereunder, no steps have been taken to terminate any Pension Plan, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which might result
in the incurrence by the Company or any member of the Controlled Group of any
material liability, fine or penalty. Except as disclosed in Item 6.11 of the
Disclosure Schedule, neither the Company nor any member of the Controlled Group
has any contingent liability with respect to any post-retirement benefit under a
Welfare Plan that is subject to ERISA, other than liability for continuation
coverage described in Part 6 of Title I of ERISA.

SECTION 6.12 Environmental Warranties. Except as set forth in Item 6.12 of the
Disclosure Schedule:

(a) all facilities and property (including underlying groundwater) owned,
operated or leased by the Company or any of its Subsidiaries during the period
from and after the date five years prior to the Closing Date have been, and
continue to be, owned, operated or leased by the Company and its Subsidiaries in
material compliance with all Environmental Laws such that the failure to own,
operate or lease such facility or property does not result in a single liability
in excess of $1,000,000 or $5,000,000 in the aggregate for all such liabilities;

(b) there are no material pending or threatened (i) claims, complaints, notices
or requests for information received by the Company or any of its Subsidiaries
with respect to any alleged violation of any Environmental Law, or
(ii) complaints, notices or inquiries to the Company or any of its Subsidiaries
regarding potential liability under any Environmental Law;

(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Company or any of
its Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;

(d) the Company and its Subsidiaries have been issued and are in material
compliance with all material permits, certificates, approvals, licenses and
other authorizations relating to environmental matters;

(e) no property now or, to the knowledge of the Company, previously owned,
operated or leased by the Company or any of its Subsidiaries is listed or, to
the knowledge of the Company, proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up;

(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Company or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;

(g) neither the Company nor any of its Subsidiaries has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or, to the knowledge of the Company, proposed for
listing on the National Priorities List pursuant to CERCLA, on the CERCLIS or on
any similar state list or which is the subject of federal, state or local
enforcement actions or other investigations which may lead to material claims
against the Company or such Subsidiary for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA;

(h) there are no polychlorinated biphenyls or asbestos present at any property
now or previously owned, operated or leased by the Company or any Subsidiary
that, singly or in the aggregate, have, or could reasonably be expected to have,
a Material Adverse Effect; and

(i) no conditions exist at, on or under any property now owned, operated or
leased by the Company or any Subsidiary which, with the passage of time, or the
giving of notice or both, would give rise to material liability under any
Environmental Law.

SECTION 6.13 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished in writing to any Secured Party by or on behalf
of any Obligor in connection with any Loan Document or any transaction
contemplated hereby (including the Transaction) contains any untrue statement of
a material fact, or omits to state any material fact necessary to make any
information not misleading, and no other factual information hereafter furnished
in connection with any Loan Document by or on behalf of any Obligor to any
Secured Party will contain any untrue statement of a material fact or will omit
to state any material fact necessary to make any information not misleading on
the date as of which such information is dated or certified.

SECTION 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

SECTION 6.15 Solvency. The Company and its Subsidiaries, taken as a whole, on a
consolidated basis, both before and after giving effect to any Credit
Extensions, are Solvent.

ARTICLE VII

COVENANTS

SECTION 7.1 Affirmative Covenants. Each Borrower agrees with each Lender, each
Issuer and the Administrative Agents that until the Termination Date has
occurred, each Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.

Section 7.1.1 Financial Information, Reports, Notices, etc. The Company will
furnish each Lender and the Administrative Agents copies of the following
financial statements, reports, notices and information:

(a) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Company and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct by the
chief financial or accounting Authorized Officer of the Company (subject to
normal year-end audit adjustments);

(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the consolidated balance sheet of the Company and its
Subsidiaries, and the related consolidated statements of income and cash flow of
the Company and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by a “Big Four” accounting firm or
other independent public accountants acceptable to the Administrative Agents,
stating that, in performing the examination necessary to deliver the audited
financial statements of the Company, no knowledge was obtained of any Event of
Default;

(c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Company, (i) showing compliance with the
financial covenants set forth in Section 7.2.4 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Company or an Obligor has taken
or proposes to take with respect thereto), (ii) stating that no Subsidiary has
been formed or acquired since the delivery of the last Compliance Certificate
(or, if a Subsidiary has been formed or acquired since the delivery of the last
Compliance Certificate, a statement that such Subsidiary has complied with
Section 7.1.8) and (iii) in the case of a Compliance Certificate delivered
concurrently with the financial information pursuant to clause (b), if the
Company’s Leverage Ratio is equal to or exceeds 3.50:1, a calculation of Excess
Cash Flow;

(d) as soon as possible and in any event within three Business Days after the
Company or any other Obligor obtains knowledge of the occurrence of a Default, a
statement of an Authorized Officer of the Company setting forth details of such
Default and the action which the Company or such Obligor has taken and proposes
to take with respect thereto;

(e) as soon as possible and in any event within three Business Days after the
Company or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule or
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type and materiality described in Section 6.7, notice thereof and, to the
extent any Agent requests, copies of all documentation relating thereto;

(f) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by any Obligor of any material liability, fine or penalty, notice
thereof and copies of all documentation relating thereto;

(g) promptly following the mailing or receipt of any notice or report delivered
under the terms of the Indentures, copies of such notice or report;

(h) all Patriot Act Disclosures, to the extent reasonably requested by the
Administrative Agents; and

(i) such other financial and other information as any Lender or Issuer through
the Administrative Agents may from time to time reasonably request (including
information and reports in such detail as the Administrative Agents may request
with respect to the terms of and information provided pursuant to the Compliance
Certificate).

Section 7.1.2 Maintenance of Existence; Compliance with Contracts, Laws, etc.
The Company will, and will cause each of its Subsidiaries to, preserve and
maintain its legal existence (except as otherwise permitted by Section 7.2.7),
perform in all material respects their obligations under material agreements to
which the Company or a Subsidiary is a party, and comply in all material
respects with all applicable laws, rules, regulations and orders, including the
payment (before the same become delinquent), of all Taxes, imposed upon the
Company or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Company or its Subsidiaries, as applicable.

Section 7.1.3 Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain, preserve, protect and keep its and their
respective properties in good repair, working order and condition (ordinary wear
and tear excepted), and make necessary repairs, renewals and replacements so
that the business carried on by the Borrowers and their Subsidiaries may be
properly conducted at all times, unless any Borrower or any Subsidiary
determines in good faith that the continued maintenance of such property is no
longer economically desirable, necessary or useful to the business of such
Borrower or any of its Subsidiaries or the Disposition of such property is
otherwise permitted by Sections 7.2.7 or 7.2.8.

Section 7.1.4 Insurance. The Company will, and will cause each of its
Subsidiaries to maintain:

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Borrowers and their Subsidiaries; and

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent and (ii) be in addition to any requirements to
maintain specific types of insurance contained in the other Loan Documents.

Section 7.1.5 Books and Records. The Company will, and will cause each of its
Subsidiaries to:

(a) keep books and records in accordance with GAAP which accurately reflect all
of its business affairs and transactions;

(b) permit the Administrative Agents or any of their respective representatives,
at reasonable times and intervals and upon reasonable notice to the Company, to
visit each of the Company’s and its Subsidiaries’ offices, to discuss such
Person’s financial matters with its officers and employees, and, after the
occurrence of an Event of Default, its independent public accountants (and the
Company hereby authorizes such independent public accountant to discuss each of
such Person’s financial matters with the Administrative Agents or any of their
respective representatives whether or not any representative of such Person is
present, so long as a representative of such Person has been afforded a
reasonable opportunity to be present) and to examine (and photocopy extracts
from) any of such Person’s books and records; and

(c) afford all other Lenders and any of their respective representatives the
opportunity to collectively visit the Company’s and its Subsidiaries’ offices on
one day per calendar year, coordinated with the Administrative Agents (such date
to be determined by the Company in consultation with the Administrative Agents
and each such Lender to be given reasonable notice of such visitation date), to
discuss such Person’s financial matters with its officers and employees;
provided that each such Lender or any of their respective representatives, at
reasonable times and intervals and upon reasonable notice to the Company, shall
be permitted to do any of the foregoing at any time after the occurrence and
during the continuation of an Event of Default.

The Company shall pay any fees of such independent public accountant incurred in
connection with any Lender’s exercise of its rights pursuant to this Section.

Section 7.1.6 Environmental Law Covenant. The Company will, and will cause each
of its Subsidiaries to:

(a) use and operate all of its and their facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws; and

(b) promptly notify the Agents and provide copies upon receipt of all written
claims, complaints, notices or inquiries relating to the condition of its
facilities and properties in respect of, or as to any material non-compliance
with, Environmental Laws, and shall promptly resolve such material
non-compliance with Environmental Laws and keep its property free of any Lien
imposed by any Environmental Law.

Section 7.1.7 Use of Proceeds. The Borrowers have applied, or will apply, the
proceeds of the Credit Extensions as follows:

(a) in the case of Term Loans, (i) to repay Indebtedness of the Company
consisting of notes or debentures issued under the Indentures and (ii) to repay
Revolving Loans in an amount not to exceed $95,000,000; provided that at such
time there is no condition, occurrence or event which, after notice or lapse of
time or both, would constitute an Event of Default (as defined in each
Indenture) or any Event of Default (as defined in each Indenture) continuing
under any Indenture, the Company may repay an additional amount of Revolving
Loans in an amount not to exceed $55,000,000 with the proceeds of Term Loans;

(b) in the case of the Revolving Loans, for working capital and general
corporate purposes of the Borrowers and the Subsidiary Guarantors, including
Capital Expenditures and Permitted Acquisitions by such Persons, but excluding
the repayment of outstanding Indebtedness under the Indentures; and

(c) for issuing Letters of Credit for the account of the Borrowers and the
Subsidiary Guarantors.

Section 7.1.8 Future Guarantors, Security, etc. The Company will, and will cause
each of its Subsidiaries to:

(a) execute the Subsidiary Guaranty (Domestic) or a supplement thereto unless,
in the case of a Foreign Subsidiary, to do so would result in a materially
increased Tax liability for the Company (as reasonably determined by the
Administrative Agents in consultation with the Company).

(b) with respect to each U.S. Subsidiary (and any subsequently acquired or
created U.S. Subsidiary), execute the Pledge and Security Agreement or a
supplement thereto and a Mortgage with respect to any real property owned by
such Person (other than any Excluded Property) with a net book value of more
than $500,000.

(c) execute any documents, Foreign Pledge Agreements, Filing Statements,
agreements and instruments, and take all further action (including filing such
Mortgages) that may be required under applicable law, or that the Administrative
Agents may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority (subject to Liens permitted by
Section 7.2.3) of the Liens created or intended to be created by the Loan
Documents.

(d) at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its assets and properties as the Administrative Agents or the Required
Lenders shall designate, it being agreed that it is the intent of the parties
that the Obligations shall be secured by, among other things, substantially all
the assets of the Company and its U.S. Subsidiaries (including real and personal
property acquired subsequent to the Closing Date (subject to the limitation in
clause (b)); provided that neither the Company nor its Subsidiaries shall be
required to pledge (i) more than 65% of the Voting Securities of any Foreign
Subsidiary unless such pledge would not result in a materially adverse tax
consequences to the Company (as determined by the Administrative Agents) or
(ii) the Capital Securities of any Excluded Subsidiary. Such Liens will be
created under the Loan Documents in form and substance satisfactory to the
Agents, and the Company shall deliver or cause to be delivered to the Agents all
such instruments and documents (including legal opinions, surveys, title
insurance policies and Lien searches) as the Agents shall reasonably request to
evidence compliance with this Section.

Notwithstanding the foregoing provisions of this Section, no SPV shall be
required, under any circumstances, to execute any Subsidiary Guaranty or any
other Loan Document to grant Liens in any of its assets to secure the
Obligations.

Section 7.1.9 SEC Reports. The Company shall comply, on a timely basis, with all
SEC filing requirements applicable to the Company and its Subsidiaries.

Section 7.1.10 Maintenance of Ratings of Loans. The Company will use
commercially reasonable efforts to cause its Index Debt Rating with S&P and
Moody’s to be in effect at all times through the Stated Maturity Date.

Section 7.1.11 Cash Management. The Company will deliver to the Collateral Agent
fully executed Control Agreements with respect to each Deposit Account and
Securities Account of the Company and each U.S. Subsidiary (other than those
maintained with the Collateral Agent and accounts holding cash on deposit with
metal lessors) that at any time holds assets in excess of $1,000,000, in each
case when such account is created or when such threshold is reached.

Section 7.1.12 Maintenance of Corporate Separateness. The Company will, and will
cause each of its Subsidiaries to, satisfy customary corporate formalities,
including the holding of regular board of directors’ and shareholders’ meetings
and the maintenance of corporate offices and records and take all actions
reasonably necessary to maintain their corporate separateness.

Section 7.1.13 Foreign Subsidiaries; Foreign Pledge Agreements. The Company will
deliver, or cause to be delivered, on or before August 31, 2007 (unless such
date is extended with the consent of the Collateral Agent, such consent not to
be unreasonably withheld),

(a) certificates (in the case of Capital Securities that are securities (as
defined in the UCC)), or such other instruments, agreements, or other
arrangements, as the Collateral Agent may reasonably approve (such approval not
to be unreasonably withheld), evidencing 65% of the issued and outstanding
Voting Securities of Ferro B.V., a company organized under the laws of Holland,
(together with all the issued and outstanding non-voting Capital Securities of
such Foreign Subsidiary) directly owned by the Company or any U.S. Subsidiary),
which certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank, or, if any Capital Securities (in the case of
Capital Securities that are uncertificated securities (as defined in the UCC)),
confirmation and evidence satisfactory to the Agents that the security interest
therein has been transferred to and perfected by the Collateral Agent for the
benefit of the Secured Parties in accordance with Articles 8 and 9 of the UCC
and all laws otherwise applicable to the perfection of the pledge of such
Capital Securities, and

(b) a Foreign Pledge Agreement with regard to the applicable Capital Securities
of Ferro B.V., duly executed and delivered by all parties thereto, which such
agreement shall remain in full force and effect, and all Liens granted to the
Collateral Agent thereunder shall be duly perfected to provide the Collateral
Agent with a security interest in and Lien on all collateral granted thereunder
free and clear of other Liens, except to the extent consented to by the
Administrative Agents.

SECTION 7.2 Negative Covenants. Each Borrower covenants and agrees with each
Lender, each Issuer and the Administrative Agents that until the Termination
Date has occurred, each Borrower will, and will cause its Subsidiaries to,
perform or cause to be performed the obligations set forth below.

Section 7.2.1 Business Activities. The Company will not, and will not permit any
of its Subsidiaries to, engage in any business activity except those business
activities engaged in on the date of this Agreement and activities reasonably
incidental thereto.

Section 7.2.2 Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of the Obligations;

(b) until the Closing Date, Indebtedness that is to be repaid in full as further
identified in Item 7.2.2(b) of the Disclosure Schedule;

(c) Indebtedness existing as of the Closing Date which is identified in
Item 7.2.2(c) of the Disclosure Schedule, and refinancing of such Indebtedness
in a principal amount not in excess of that which is outstanding on the Closing
Date (as such amount has been reduced following the Closing Date);

(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
the Company and its Subsidiaries and (ii) in respect of performance, surety or
appeal bonds provided in the ordinary course of business, but excluding (in each
case), Indebtedness incurred through the borrowing of money or Contingent
Liabilities in respect thereof;

(e) Indebtedness (i) in respect of industrial revenue bonds or other similar
governmental or municipal bonds, (ii) evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of equipment of
the Company and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of the Company and its Subsidiaries (provided that such
Indebtedness is incurred within 90 days of the acquisition of such property) and
(iii) in respect of Capitalized Lease Liabilities; provided that the aggregate
amount of all Indebtedness outstanding pursuant to this clause shall not at any
time exceed $25,000,000;

(f) Indebtedness of any Subsidiary owing to the Company or any other Subsidiary;

(g) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Company, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this clause does not
exceed $10,000,000 at any time;

(h) Indebtedness of the Company consisting of notes or debentures issued by the
Company under the Indentures in an aggregate principal amount not to exceed
$355,000,000, as such amount is reduced on or after the Closing Date;

(i) Indebtedness incurred under the Permitted Receivables Programs;

(j) Indebtedness of Foreign Subsidiaries in connection with local lines of
credit in an aggregate amount not to exceed $25,000,000;

(k) Indebtedness of the Company and its Subsidiaries in connection with credit
cards issued to employees in the ordinary course of business;

(l) Indebtedness in respect of Hedging Obligations entered into in the ordinary
course of business and not for speculative purposes; and

(m) other Indebtedness of the Company and its Subsidiaries in an aggregate
amount at any time outstanding not to exceed $20,000,000;

provided that no Indebtedness otherwise permitted by clauses (c), (e), (g) or
(m) shall be assumed, created or otherwise incurred if a Default has occurred
and is then continuing or would result therefrom.

Section 7.2.3 Liens. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations, the Indebtedness incurred under
the Indentures and securing Indebtedness of the type described in clauses (j),
(k) or (l) of Section 7.2.2, which are secured on a pari passu basis in
accordance with the Collateral Sharing Agreement and the other Loan Documents;

(b) until the Closing Date, Liens securing payment of Indebtedness of the type
described in clause (b) of Section 7.2.2;

(c) Liens existing as of the Closing Date and disclosed in Item 7.2.3(c) of the
Disclosure Schedule securing Indebtedness described in clause (c) of
Section 7.2.2, and refinancings of such Indebtedness; provided that no such Lien
shall encumber any additional property and the amount of Indebtedness secured by
such Lien is not increased from that existing on the Closing Date (as such
Indebtedness may have been permanently reduced subsequent to the Closing Date);

(d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that (i) such Lien is granted within 90 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
80% of the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;

(e) Liens securing Indebtedness permitted by clause (g) of Section 7.2.2;
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person (and not assets of such Person generally);

(f) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

(g) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;

(h) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.1.6;

(i) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

(j) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;

(k) Liens on inventory that has been chemically combined with precious metals
inventory or inventories so long as the aggregate Indebtedness secured thereby
does not exceed $15,000,000, and Liens on consigned metals or leased metals that
are held as Inventory by an Obligor but for which title has not yet transferred
to such Obligor;

(l) Liens on the assets of the Company, Ferro Electronic or an SPV securing
Indebtedness permitted by clause (i) of Section 7.2.2; and

(m) Liens (not otherwise permitted hereunder) securing obligations not exceeding
$5,000,000 in the aggregate at any time outstanding; provided that such Liens
are limited to assets other than accounts receivable.

Section 7.2.4 Financial Condition and Operations. The Company will not permit
any of the events set forth below to occur.

(a) The Company will not permit the Leverage Ratio as of the last day of any
Fiscal Quarter occurring during any period set forth below to be greater than
the ratio set forth opposite such period:

     
Period
1/1/07 through and including 12/31/07
1/1/08 through and including 12/31/08
1/1/09 through and including 12/31/09
1/1/10 and thereafter
  Leverage Ratio
4.00:1.00
3.75:1.00
3.50:1.00
3.25:1.00

(b) The Company will not permit the Fixed Charge Coverage Ratio as of the last
day of any Fiscal Quarter occurring during any period set forth below to be less
than the ratio set forth opposite such period:

     
.
Period
1/1/07 through and including 3/31/08
4/1/08 through and including 6/30/08
7/1/08 through and including 12/31/08
1/1/09 through and including 6/30/09
7/1/09 through and including 12/31/09
1/1/10 and thereafter
  Fixed Charge
Coverage Ratio
1.20:1.00
1.25:1.00
1.35:1.00
1.40:1.00
1.45:1.00
1.50:1.00

Section 7.2.5 Investments. The Company will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except:

(a) Investments existing on the Closing Date and identified in Item 7.2.5(a) of
the Disclosure Schedule;

(b) Cash Equivalent Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments consisting of any deferred portion of the sales price received
by the Company or any Subsidiary in connection with any Disposition permitted
under Section 7.2.8;

(e) Investments (i) by the Company in any Subsidiaries or by any Subsidiary in
other Subsidiaries or (ii) by any Subsidiary in the Company;

(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(g) Investments by way of the acquisition of Capital Securities constituting
Permitted Acquisitions permitted by clause (b) of Section 7.2.7; and

(h) other Investments in an amount not to exceed $20,000,000 over the term of
this Agreement, which amount shall include any Investments made since the
Closing Date pursuant to clause (h) of Section 7.2.5 of the Existing Credit
Agreement;

provided that

(i) any Investment which when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and

(j) no Investment otherwise permitted by clauses (g) or (h) shall be permitted
to be made if any Default has occurred and is continuing or would result
therefrom.

Section 7.2.6 Restricted Payments, etc. The Company will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, other than (a) Restricted Payments made
by Subsidiaries to the Company, wholly owned Subsidiaries or joint venture
partners and (b) Restricted Payments consisting of dividends on the Company’s
Capital Securities so long as no Default has occurred and is continuing or would
be caused thereby.

Section 7.2.7 Consolidation, Merger; Permitted Acquisitions, etc. Except in
connection with a Disposition permitted by Section 7.2.8, the Company will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division or line of business thereof), except:

(a) any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, the Company or any other Subsidiary (provided that a Guarantor
may only liquidate or dissolve into, or merge with and into, the Company or
another Guarantor), and the assets or Capital Securities of any Subsidiary may
be purchased or otherwise acquired by the Company or any other Subsidiary
(provided that the assets or Capital Securities of any Guarantor may only be
purchased or otherwise acquired by any Borrower or another Guarantor); provided
further that in no event shall any Subsidiary consolidate with or merge with and
into any other Subsidiary unless after giving effect thereto, the Collateral
Agent shall have a perfected pledge of, and security interest in and to, at
least the same percentage of the issued and outstanding interests of Capital
Securities (on a fully diluted basis) and other assets of the surviving Person
as the Collateral Agent had immediately prior to such merger or consolidation in
form and substance satisfactory to the Agent and their respective counsel,
pursuant to such documentation and opinions as shall be necessary in the opinion
of the Agents to create, perfect or maintain the collateral position of the
Secured Parties therein; and

(b) so long as no Default has occurred and is continuing or would occur after
giving effect thereto, the Company or any of its Subsidiaries may, at any time
following the SEC Filing Date, purchase all or substantially all of the assets
of any Person (or any division or line of business thereof), or acquire such
Person by merger or otherwise, in each case, if such purchase or acquisition
constitutes a Permitted Acquisition and the amount expended in connection with
such transaction does not exceed $50,000,000 in any Fiscal Year (except that any
amounts unused in any Fiscal Year may be carried over to subsequent Fiscal
Years) and $200,000,000 over the term of this Agreement, which $200,000,000
shall include any amounts expended in connection with Permitted Acquisitions
since the Closing Date pursuant to clause (b) of Section 7.2.7 of the Existing
Credit Agreement.

Section 7.2.8 Permitted Dispositions. The Company will not, and will not permit
any of its Subsidiaries to, Dispose of any of the Company’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:

(a) inventory or obsolete, damaged, worn out or surplus property Disposed of in
the ordinary course of its business;

(b) permitted by Section 7.2.7;

(c) (i) for fair market value and the consideration received consists of no less
than 80% in cash, (ii) the Net Disposition Proceeds received from such
Disposition, together with the Net Disposition Proceeds of all other assets
Disposed of pursuant to this clause in any Fiscal Year, does not exceed
(individually or in the aggregate) $30,000,000 in such Fiscal Year and (iii) the
applicable portion of the Net Disposition Proceeds from such Disposition are
applied pursuant to Sections 3.1.1 and 3.1.2;

(d) a Disposition of assets by (i) the Company to an Obligor that guarantees all
of the Obligations, (ii) an Obligor that guarantees all of the Obligations to
the Company or another Obligor that guarantees all of the Obligations, (iii) a
Designated Borrower to an Obligor that guarantees all of the Obligations of such
Designated Borrower or by such Obligor to such Designated Borrower;

(e) made by the Company or Ferro Electronic to any Person who is not a
Subsidiary of the Company or is an SPV pursuant to the Permitted Receivables
Programs;

(f) a Specified Disposition; provided that the applicable portion of the Net
Disposition Proceeds from such Disposition are applied pursuant to
Sections 3.1.1 and 3.1.2;

(g) arises out of a closing, cessation of use or sale of the Niagara Falls
Property; or

(h) a Disposition of certain ancillary property rights, as discussed with the
Administrative Agents; provided that the applicable portion of the Net
Disposition Proceeds from such Disposition are applied pursuant to
Sections 3.1.1 and 3.1.2.

Section 7.2.9 Modification of Certain Agreements. The Company will not, and will
not permit any of its Subsidiaries to, consent to any amendment, supplement,
waiver or other modification of, or enter into any forbearance from exercising
any rights with respect to the terms or provisions contained in:

(a) any of the Material Debt Documents, other than any amendment, supplement,
waiver or modification which (i) extends the date or reduces the amount of any
required repayment, prepayment or redemption of the principal of such Material
Debt, (ii) reduces the rate or extends the date for payment of principal,
interest, premium (if any) or fees payable on such Material Debt or (iii) makes
the covenants, events of default or remedies in such Material Debt Documents
less restrictive on the Company or its Subsidiaries, as the case may be; or

(b) the Organic Documents of the Company or any of its Subsidiaries, if the
result would have an adverse effect on the rights or remedies of any Secured
Party.

Section 7.2.10 Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract (i) is on fair and
reasonable terms no less favorable to the Company or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind which would be entered into by a prudent
Person in the position of the Company or such Subsidiary with a Person that is
not one of its Affiliates.

Section 7.2.11 Restrictive Agreements, etc. The Company will not, and will not
permit any of its Subsidiaries to, enter into any agreement prohibiting:

(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;

(b) the ability of any Obligor to amend or otherwise modify any Loan Document;
or

(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to the Company, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), any agreement governing any
Indebtedness permitted by clause (e) of Section 7.2.2 as to the assets financed
with the proceeds of such Indebtedness, or (iii) in the case of clauses (a) and
(c), any agreement of a Foreign Subsidiary governing the Indebtedness permitted
by clause (f)(i) of Section 7.2.2.

Section 7.2.12 Sale and Leaseback. The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person except for agreements
providing for the sale or transfer of property with a value not exceeding
$15,000,000 in the aggregate over the term of this agreement, as long as the
lease or rental thereof is entered into within 90 days of such sale or transfer.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

Section 8.1.1 Non-Payment of Obligations. The Borrowers shall default in the
payment or prepayment when due of:

(a) any principal of any Loan, or any Reimbursement Obligation or any deposit of
cash for collateral purposes pursuant to Section 2.7.4; or

(b) any interest on any Loan or any fee described in Article III or any other
monetary Obligation, and such default shall continue unremedied for a period of
three Business Days after such amount was due.

Section 8.1.2 Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made or deemed to
have been made in any material respect.

Section 8.1.3 Non-Performance of Certain Covenants and Obligations. The
Borrowers shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.7, Section 7.1.9 or Section 7.2.

Section 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof given to the Company by any Agent or any Lender or (ii) the date on
which any Obligor has knowledge of such default.

Section 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Company or any of its Subsidiaries or any other Obligor
having a principal or stated amount, individually or in the aggregate, in excess
of $7,500,000 (or the Dollar Equivalent thereof), or a default shall occur in
the performance or observance of any obligation or condition with respect to
such Indebtedness if the effect of such default is to accelerate the maturity of
any such Indebtedness or such default shall continue unremedied for any
applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity.

Section 8.1.6 Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $7,500,000 (or the Dollar
Equivalent thereof) (exclusive of any amounts fully covered by insurance (less
any applicable deductible) and as to which the insurer has acknowledged its
responsibility to cover such judgment or order) shall be rendered against the
Company or any of its Subsidiaries or any other Obligor and such judgment shall
not have been vacated or discharged or stayed or bonded pending appeal within
30 days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order.

Section 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

(a) the institution of any steps by the Company, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Company or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $5,000,000; or

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA.

Section 8.1.8 Change in Control. Any Change in Control shall occur.

Section 8.1.9 Bankruptcy, Insolvency, etc. The Company, any of its Subsidiaries
or any other Obligor shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c) in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that the Company, each Subsidiary and each other
Obligor hereby expressly authorizes each Secured Party to appear in any court
conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Company, any Subsidiary or any Obligor, such case or proceeding
shall be consented to or acquiesced in by the Company, such Subsidiary or such
Obligor, as the case may be, or shall result in the entry of an order for relief
or shall remain for 60 days undismissed; provided that the Company, each
Subsidiary and each Obligor hereby expressly authorizes each Secured Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

Section 8.1.10 Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien.

SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Company shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.

SECTION 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to the Borrowers) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agents, upon the direction of
the Required Lenders, shall by notice to the Company declare all or any portion
of the outstanding principal amount of the Loans and other Obligations
(including Reimbursement Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and the Borrowers shall automatically and immediately be obligated to
Cash Collateralize all Letter of Credit Outstandings.

ARTICLE IX

THE AGENTS

SECTION 9.1 Actions. Each Revolving Loan Lender hereby appoints National City as
its Revolving Loan Administrative Agent under and for purposes of each Loan
Document, each Term Loan Lender hereby appoints CS as its Term Loan
Administrative Agent under and for purposes of each Loan Document, and each
Lender hereby appoints National City as its Collateral Agent under and for
purposes of each Loan Document. Each Lender authorizes such Agent to act on
behalf of such Lender under each Loan Document and, in the absence of other
written instructions from the Required Lenders received from time to time by
such Agent (with respect to which each Agent agrees that it will comply, except
as otherwise provided in this Section or as otherwise advised by counsel in
order to avoid contravention of applicable law), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of such
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto (including the release of Liens on assets Disposed of in
accordance with the terms of the Loan Documents). Each Lender hereby indemnifies
(which indemnity shall survive any termination of this Agreement) each Agent,
pro rata according to such Lender’s proportionate Total Exposure Amount, from
and against any and all liabilities, obligations, losses, damages, claims, costs
or expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against, such Agent in any way relating to or
arising out of any Loan Document, (including attorneys’ fees), and as to which
such Administrative Agent is not reimbursed by the Borrowers; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted from
such Agent’s gross negligence or willful misconduct. No Agent shall be required
to take any action under any Loan Document, or to prosecute or defend any suit
in respect of any Loan Document, unless it is indemnified hereunder to its
satisfaction. If any indemnity in favor of any Agent shall be or become, in such
Agent’s determination, inadequate, Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.

SECTION 9.2 Funding Reliance, etc.

(a) Unless the applicable Administrative Agent shall have been notified in
writing by any Lender by 3:00 p.m. on the Business Day prior to a Borrowing that
such Lender will not make available the amount which would constitute its
Percentage of such Borrowing on the date specified therefor, such Administrative
Agent may assume that such Lender has made such amount available to such
Administrative Agent and, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. If and to the extent that such Lender
shall not have made such amount available to such Administrative Agent, such
Lender and the Borrowers severally agree to repay such Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such Administrative Agent made such amount available
to the Borrowers to the date such amount is repaid to such Administrative Agent,
at the interest rate applicable at the time to Loans comprising such Borrowing
(in the case of the Borrowers) and (in the case of a Lender), at the Federal
Funds Rate (for the first two Business Days after which such amount has not been
repaid), and thereafter at the interest rate applicable to Loans comprising such
Borrowing.

(b) Unless the applicable Administrative Agent shall have been notified in
writing prior to the time at which any payment hereunder is due to such
Administrative Agents for the account of the Secured Parties hereunder that the
Borrowers will not make such payment, such Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Secured Parties its
share of the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Secured Parties severally agrees to repay to the
applicable Administrative Agent forthwith on demand the amount so distributed to
such Secured Party, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to such Administrative Agent, at the Federal Funds
Rate (for the first two Business Days after which such amount has not been
repaid), and thereafter at the interest rate applicable to the Loans which were
repaid.

SECTION 9.3 Exculpation. No Agent nor any of its directors, officers, employees
or agents shall be liable to any Secured Party for any action taken or omitted
to be taken by it under any Loan Document, or in connection therewith, except
for its own willful misconduct or gross negligence, nor responsible for any
recitals or warranties herein or therein, nor for the effectiveness,
enforceability, validity or due execution of any Loan Document, nor for the
creation, perfection or priority of any Liens purported to be created by any of
the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which may be made by an Agent shall not obligate it to make any further inquiry
or to take any action. Each Agent shall be entitled to rely upon advice of
counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which such Agent believes to be genuine and to have been
presented by a proper Person.

SECTION 9.4 Successor. Any of the Agents may resign as such at any time upon at
least 30 days’ prior notice to the other Agents, the Borrowers and all Lenders.
If an Agent at any time shall resign, the Required Lenders may appoint another
Lender as a successor Agent which shall thereupon become the applicable Agent
hereunder. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving notice of resignation, then such retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be one of the
Lenders or a commercial banking institution organized under the laws of the
United States (or any State thereof) or a United States branch or agency of a
commercial banking institution, and having a combined capital and surplus of at
least $250,000,000; provided that if such retiring Agent is unable to find a
commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth in above, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Agent hereunder until such time, if
any, as the Required Lenders appoint a successor as provided for above. Upon the
acceptance of any appointment as an Agent hereunder by a successor Agent, such
successor Agent shall be entitled to receive from the retiring Agent such
documents of transfer and assignment as such successor Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After any retiring Agent’s resignation hereunder as the an
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under the Loan
Documents, and Section 10.3 and Section 10.4 shall continue to inure to its
benefit.

SECTION 9.5 Loans by the Agents. The Agents shall have the same rights and
powers with respect to (a) the Credit Extensions made by it or any of its
Affiliates, and (b) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not an Agent. CS, National City
and their Affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrowers or any Subsidiary or Affiliate
of the Borrowers as if such Agent were not an Agent hereunder.

SECTION 9.6 Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrowers (and hereby acknowledges
that it has not received copies of the Company’s audited financial statements
for Fiscal Year 2005 and is making Loans hereunder without reliance thereon),
the Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments.
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under the Loan Documents. Each Lender acknowledges
that the Obligations are secured by Liens that are pari passu with the Liens
securing the Indebtedness and other obligations under the Indentures.

SECTION 9.7 Copies, etc. Each Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to such
Administrative Agent by the Borrowers pursuant to the terms of the Loan
Documents (unless concurrently delivered to the Lenders by the Borrower). Each
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by such
Administrative Agent from the Borrowers for distribution to the Lenders by such
Administrative Agent in accordance with the terms of the Loan Documents.

SECTION 9.8 Reliance by the Agents. The Agents shall be entitled to rely upon
any certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent. As to any matters not expressly provided for by
the Loan Documents, the Agents shall in all cases be fully protected in acting,
or in refraining from acting, thereunder in accordance with instructions given
by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, the Agents shall
be entitled to rely upon any Secured Party that has entered into a Rate
Protection Agreement with any Obligor for a determination (which such Secured
Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Obligations owed to such Secured Party
under any Rate Protection Agreement. Unless it has actual knowledge evidenced by
way of written notice from any such Secured Party and the Company to the
contrary, the Administrative Agents, in acting in such capacity under the Loan
Documents, shall be entitled to assume that no Rate Protection Agreements or
Obligations in respect thereof are in existence or outstanding between any
Secured Party and any Obligor.

SECTION 9.9 Defaults. No Agent shall be deemed to have knowledge or notice of
the occurrence of a Default unless an Administrative Agent has received a
written notice from a Lender or the Company specifying such Default and stating
that such notice is a “Notice of Default”. In the event that an Administrative
Agent receives such a notice of the occurrence of a Default, such Administrative
Agent shall give prompt notice thereof to the Lenders. The Agents shall (subject
to Section 10.1 and the Collateral Sharing Agreement) take such action with
respect to such Default as shall be directed by the Required Lenders; provided
that subject to the Collateral Sharing Agreement, unless and until the Agents
shall have received such directions, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Secured Parties
except to the extent that this Agreement expressly requires that such action be
taken, or not be taken, only with the consent or upon the authorization of the
Required Lenders or all Lenders.

SECTION 9.10 Posting of Approved Electronic Communications.

(a) The Borrowers hereby agree, unless directed otherwise by an Administrative
Agent or unless the electronic mail address referred to below has not been
provided by such Administrative Agent to the Borrowers, that it will, or will
cause its Subsidiaries to, provide to such Administrative Agent all information,
documents and other materials that it is obligated to furnish to such
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Borrowing Request, a
Continuation/Conversion Notice or an Issuance Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or any other Loan Document or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agents to an electronic
mail address as directed by such Administrative Agent. In addition, the Company
agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agents or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by such Administrative Agent.

(b) The Borrowers further agree that the Administrative Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED PARTIES
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE
ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENTS’ TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) Each Administrative Agent agrees that the receipt of the Communications by
such Administrative Agent at its e-mail address delivered to the Borrowers shall
constitute effective delivery of the Communications to such Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the applicable Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.

(e) Nothing herein shall prejudice the right of the Administrative Agents or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.11 Joint Lead Arrangers, Documentation Agent and Syndication Agent.
Notwithstanding anything else to the contrary contained in this Agreement or any
other Loan Document, the Joint Lead Arrangers, Joint Bookrunners, the
Documentation Agent and the Syndication Agent, in their respective capacities as
such, each in such capacity, shall have no duties or responsibilities under this
Agreement or any other Loan Document nor any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against such Person in such capacity. Each Joint Lead Arranger shall at all
times have the right to receive current copies of the Registers and any other
information relating to the Lenders and the Loans that they may request from the
Administrative Agents.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1 Waivers, Amendments, etc. The provisions of each Loan Document
(other than Rate Protection Agreements, Letters of Credit or the Fee Letter,
which shall be modified only in accordance with their respective terms) may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Company and the Required Lenders;
provided that no such amendment, modification or waiver shall:

(a) modify clause (b) of Section 4.7 or Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;

(b) increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the final Revolving Loan
Commitment Termination Date of Credit Extensions made (or participated in) by a
Lender or extend the final Stated Maturity Date for any Lender’s Loan, in each
case without the consent of such Lender (it being agreed, however, that any vote
to rescind any acceleration made pursuant to Section 8.2 and Section 8.3 of
amounts owing with respect to the Loans and other Obligations shall only require
the vote of the Required Lenders);

(c) reduce (by way of forgiveness), the principal amount of or reduce the rate
of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees are payable
in respect of such Lender’s Loans, in each case without the consent of such
Lender (provided that the vote of Required Lenders shall be sufficient to waive
the payment, or reduce the increased portion, of interest accruing under
Section 3.2.2);

(d) reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

(e) increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit;

(f) except as otherwise expressly provided in a Loan Document, release (i) the
Borrowers from their Obligations under the Loan Documents or any Guarantor from
its obligations under a Guaranty or (ii) all or substantially all of the
collateral under the Loan Documents, in each case without the consent of all
Lenders;

(g) amend, modify or waive after the Closing Date any condition precedent set
forth in Section 5.2 (or any Default to the extent such amendment, waiver or
other modification would enable the Borrowers to satisfy clause (b) of Section
5.2.1) unless consented to by the Required Revolving Lenders; or

(h) affect adversely the interests, rights or obligations of any Agent (in its
capacity as such Agent), any Issuer (in its capacity as Issuer), or the Swing
Line Lender (in its capacity as Swing Line Lender) unless consented to by such
Person, as the case may be.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

SECTION 10.2 Notices; Time. Except as otherwise provided in clause (d) of
Section 9.10, All notices and other communications provided under each Loan
Document shall be in writing or by facsimile and addressed, delivered or
transmitted, if to the Borrowers, the Agents, a Lender or an Issuer, to the
applicable Person at its address or facsimile number set forth on Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.
Electronic mail and Internet and intranet websites may be used only to
distribute routine communications by the Administrative Agents to the Lenders,
such as financial statements and other information as provided in Section 7.1.1
and for the distribution and execution of Loan Documents for execution by the
parties thereto, and may not be used for any other purpose. The parties hereto
agree that delivery of an executed counterpart of a signature page to this
Agreement and each other Loan Document by facsimile (or electronic transmission)
shall be effective as delivery of an original executed counterpart of this
Agreement or such other Loan Document. Unless otherwise indicated, all
references to the time of a day in a Loan Document shall refer to New York time.

SECTION 10.3 Payment of Costs and Expenses. The Borrowers agree to pay on demand
all expenses of the Agent (including the reasonable fees and out-of-pocket
expenses of Mayer, Brown, Rowe & Maw LLP, counsel to the Agents and of local
counsel, if any, who may be retained by or on behalf of the Agents) in
connection with:

(a) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated;

(b) the actual costs of filing or recording of any Loan Document (including the
Filing Statements) and all amendments, supplements, amendment and restatements
and other modifications to any thereof, searches made following the Closing Date
in jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

The Borrowers further agrees to pay, and to save each Secured Party harmless
from all liability for, any stamp or other taxes which may be payable in
connection with the execution or delivery of each Loan Document, the Credit
Extensions or the issuance of the Notes. The Borrowers also agree to reimburse
the Agents and each Lender upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses of counsel to the
Agents) incurred by the Agents or such Lender in connection with (x) the
negotiation of any restructuring or “work-out” with the Borrowers, whether or
not consummated, of any Obligations and (y) the enforcement of any Obligations.

SECTION 10.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrowers hereby indemnify, exonerate
and hold each Secured Party, each Joint Lead Arranger, the Documentation Agent,
the Syndication Agent and each of their respective officers, directors,
employees and agents (collectively, the “Indemnified Parties”) free and harmless
from and against any and all actions, causes of action, suits, losses, costs,
liabilities and damages, and expenses incurred in connection therewith
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought), including reasonable attorneys’ fees
and disbursements, whether incurred in connection with actions between or among
the parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to:

(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension, including all Indemnified
Liabilities arising in connection with the Transaction;

(b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the Company
as the result of any determination by the Required Lenders pursuant to Article V
not to fund any Credit Extension, provided that any such action is resolved in
favor of such Indemnified Party);

(c) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

(d) any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Obligor or any Subsidiary thereof of any
Hazardous Material;

(e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

(f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct. In no event shall the Indemnified Parties have any
liability to any Obligor, any Lender or any other Person for incidental or
consequential damages of any kind as a result of, or arising out of, or relating
to any of the items described in clause (a) through (f) above. Each Obligor and
its successors and assigns hereby waive, release and agree not to make any claim
or bring any cost recovery action against, any Indemnified Party under CERCLA or
any state equivalent, or any similar law now existing or hereafter enacted. It
is expressly understood and agreed that to the extent that any Indemnified Party
is strictly liable under any Environmental Laws, each Obligor’s obligation to
such Indemnified Party under this indemnity shall likewise be without regard to
fault on the part of any Obligor with respect to the violation or condition
which results in liability of an Indemnified Party. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, each Obligor
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

SECTION 10.5 Survival. The obligations of the Borrowers under Sections 4.3, 4.4,
4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Section 9.1,
shall in each case survive any assignment from one Lender to another (in the
case of Sections 10.3 and 10.4) and the occurrence of the Termination Date. The
representations and warranties made by each Obligor in each Loan Document shall
survive the execution and delivery of such Loan Document.

SECTION 10.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 10.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

SECTION 10.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrowers, the Administrative Agents and each Lender
(or notice thereof satisfactory to the Administrative Agents), shall have been
received by the Administrative Agents.

SECTION 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN THE
LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
“ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE INTERNAL
LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 10.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that the Borrowers may not assign or transfer its rights
or obligations hereunder without the consent of all Lenders.

SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes. Each Lender may assign, or sell participations in, its Loans,
Letters of Credit and Commitments to one or more other Persons in accordance
with the terms set forth below.

(a) Any Lender may, with the consent of (x) the applicable Administrative Agent
(such consent not to be unreasonably withheld or delayed); provided that such
consent shall not be required for assignments to an Affiliate of a Lender or an
Approved Fund, and (y) each Issuer in the case of any assignment of a Revolving
Loan Commitment (such consent not to be unreasonably withheld or delayed),
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
or Loans at the time owing to it); provided that:

(i) the aggregate amount of the Commitments (which for this purpose includes
Loans outstanding thereunder), or principal outstanding balance of the Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Lender Assignment Agreement with respect to such assignment is delivered to
such Administrative Agent) shall not be less than $1,000,000, unless (A) such
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); (B) such assignment is an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans at the
time owing to it, (C) such assignment is an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, (D) such
assignment is an assignment during the Primary Syndication or (E) such
assignment is to one or more Eligible Assignees managed by an Affiliate of such
Eligible Assignee(s) and the aggregate amount of such assignments is not less
than $1,000,000;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans, and/or the Commitments assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and

(iii) the parties to each assignment shall (A) electronically execute and
deliver to the applicable Administrative Agent a Lender Assignment Agreement via
an electronic settlement system acceptable to such Administrative Agent (an
“ESS”) or (B) with the consent of the applicable Administrative Agent, manually
execute and deliver to such Administrative Agent a Lender Assignment Agreement,
together with, in either case, a processing and recordation fee of $3,500 (which
fee may be waived or reduced in the sole discretion of such Administrative
Agent); provided that only one processing and recordation fee of $3,500 shall be
required to be paid in connection with the simultaneous assignment by a Lender
to multiple Approved Funds of such Lender, and if the Eligible Assignee is not
already a Lender, administrative details information with respect to such
Eligible Assignee and applicable tax forms.

(b) Subject to acceptance and recording thereof by the applicable Administrative
Agent pursuant to clause (c), from and after the effective date specified in
each Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and (ii) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, subject to Section 10.5,
be released from its obligations under this Agreement (and, in the case of a
Lender Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
but shall continue to be entitled to the benefits of any provisions of this
Agreement which by their terms survive the termination of this Agreement). If
the consent of the Company to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified in this Section), the Company shall be
deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agents or an ESS) unless such consent is expressly refused by the Company prior
to such fifth day.

(c) The Administrative Agents shall record each assignment made in accordance
with this Section in the applicable Register pursuant to clause (a) of
Section 2.8. The Registers shall be available for inspection by the Borrowers
and any Lender, at any reasonable time upon reasonable prior notice to the
Administrative Agents.

(d) Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than Ineligible Assignees) (a
“Participant”) in all or a portion of such Lender’s rights or obligations under
the Loan Documents (including all or a portion of its Commitments or the Loans
owing to it); provided that (i) such Lender’s obligations under the Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells a participation shall provide that such Lender shall retain
the sole right to enforce the rights and remedies of a Lender under the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, take any
action of the type described in clauses (a) through (d) or clause (f) of
Section 10.1 with respect to Obligations participated in by that Participant.
Subject to clause (f), the Borrowers agrees that each Participant shall be
entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, but only if such Participant agrees to be subject to Section 4.8
as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant that would be a Non-U.S.
Secured Party if it were a Lender shall not be entitled to the benefits of
Section 4.6 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with the requirements set forth in Section 4.6 as though it were a
Lender. Any Lender that sells a participating interest in any Loan, Commitment
or other interest to a Participant under this Section shall indemnify and hold
harmless the Borrowers and the Agents from and against any taxes, penalties,
interest or other costs or losses (including reasonable attorneys’ fees and
expenses) incurred or payable by the Borrowers or the Administrative Agents as a
result of the failure of the Borrowers or the Administrative Agents to comply
with its obligations to deduct or withhold any Taxes from any payments made
pursuant to this Agreement to such Lender or the Administrative Agents, as the
case may be, which Taxes would not have been incurred or payable if such
Participant had been a Non-U.S. Lender that was entitled to deliver to the
Borrowers, the applicable Administrative Agent or such Lender, and did in fact
so deliver, a duly completed and valid Form W-8BEN or W-8ECI (or applicable
successor form) entitling such Participant to receive payments under this
Agreement without deduction or withholding of any United States federal taxes.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agents and the Company, the option to provide to the Company all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Company pursuant to this Agreement; provided that (x) nothing
herein shall constitute a commitment by any SPC to make any Loans and (y) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this clause, any SPC may
(i) with notice to, but without the prior written consent of, the Company or the
Administrative Agents and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Company, and the Administrative
Agents) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the written consent of the SPC. The Company acknowledges and agrees,
subject to the next sentence, that, to the fullest extent permitted under
applicable law, each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9,
10.3 and 10.4, shall be considered a Lender. The Borrowers shall not be required
to pay any amount under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 that is
greater than the amount which it would have been required to pay had no grant
been made by a Granting Lender to an SPC.

SECTION 10.12 Other Transactions. Nothing contained herein shall preclude the
Administrative Agents, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with any
Borrower or any of its Affiliates in which such Borrower or such Affiliate is
not restricted hereby from engaging with any other Person.

SECTION 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENTS, THE LENDERS, ANY ISSUER OR THE
BORROWERS IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN
THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENTS’ OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PERSON PARTY
HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONAL, THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE
BORROWERS IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK
AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. THE BORROWERS HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT THE BORROWERS HAVE OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION
OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWERS HEREBY IRREVOCABLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.

SECTION 10.14 Waiver of Jury Trial. EACH ADMINISTRATIVE AGENT, EACH LENDER, EACH
ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH ADMINISTRATIVE
AGENT, SUCH LENDER, SUCH ISSUER OR EACH BORROWER IN CONNECTION THEREWITH. THE
BORROWERS ACKNOWLEDGE AND AGREE THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENTS, EACH LENDER AND EACH ISSUER ENTERING
INTO THE LOAN DOCUMENTS.

SECTION 10.15 Patriot Act. Each Lender that is subject to Section 326 of the
Patriot Act and/or the Administrative Agents and/or the Joint Lead Arrangers
(each of the foregoing acting for themselves and not acting on behalf of any of
the Lenders) hereby notify the Borrowers that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender, the Administrative
Agents or the Joint Lead Arrangers, as the case may be, to identify the
Borrowers in accordance with the Patriot Act.

SECTION 10.16 Judgment Currency. The Obligations of each Obligor in respect of
any sum due to any Secured Party under or in respect of any Loan Document shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum was originally denominated (the “Original
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Secured Party or any sum adjudged to be so due in the Judgment
Currency, such Secured Party, in accordance with normal banking procedures,
purchases the Original Currency with the Judgment Currency. If the amount of
Original Currency so purchased is less than the sum originally due to such
Secured Party, the Borrowers agree, as a separate obligation and notwithstanding
any such judgment, to indemnify such Lender, such Secured Party, as the case may
be, against such loss, and if the amount of Original Currency so purchased
exceeds the sum originally due to such Secured Party, as the case may be, such
Secured Party, as the case may be, agrees to remit such excess to the Borrowers.

SECTION 10.17 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section, each Lender agrees that it will follow its customary procedures in
an effort not to disclose without the prior consent of the Company (other than
to its employees, auditors, advisors or counsel or to another Lender if the
Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section to the same
extent as such Lender) any confidential information which is now or in the
future furnished pursuant to this Agreement or any other Loan Document; provided
that any Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this clause by the
respective Lender or any other Person to whom such Lender has provided such
information as permitted by this Section, (ii) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state,
provincial or Federal regulatory body having or claiming to have jurisdiction
over such Lender or to the Federal Reserve Board or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (v) to the Administrative Agents, (vi) to any pledgee referred to in
clause (f) of Section 10.11 or any prospective or actual transferee or
participant in connection with any contemplated transfer or participation of any
of the Notes or Commitments or any interest therein by such Lender; provided
that such prospective transferee agrees to be bound by the confidentiality
provisions contained in this Section, (vii) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section) and (viii) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender. For purposes of this
Section 10.17, all information furnished to the Lenders by the Company or any of
its Affiliates shall be deemed public information unless prior to or
concurrently with the delivery of such information, the Lenders have been
notified otherwise by the Company or such Affiliate.

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to the Company or any of its Subsidiaries, provided such
Persons shall be subject to the provisions of this Section to the same extent as
such Lender.

Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure. The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence. This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.

SECTION 10.18 Counsel Representation. EACH BORROWER ACKNOWLEDGES AND AGREES THAT
IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS
AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING SUCH BORROWER TO
ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF
THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE
ADMINISTRATIVE AGENTS OR THE OTHER SECURED PARTIES ARE HEREBY WAIVED BY SUCH
BORROWER.

SECTION 10.19 Effect of Amendment and Restatement of the Existing Credit
Agreement. On the Amendment Effective Date, the Existing Credit Agreement shall
be amended and restated in its entirety. The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Amendment
Effective Date and which remain outstanding, (b) the “Obligations” are in all
respects continuing (as amended and restated hereby and which are hereinafter
subject to the terms herein) and (c) the Liens as granted under the applicable
Loan Documents securing payment of such “Obligations” are in all respects
continuing and in full force and effect (as assigned to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement and the other Loan
Documents).

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

FERRO CORPORATION



      By:      

Name: Sallie B. Bailey

Title: Chief Financial Officer

1000 Lakeside Avenue
Cleveland, Ohio 44114
Facsimile No.: (216) 875-7275

Attention: General Counsel

4

NATIONAL CITY BANK,

as the Revolving Loan Administrative Agent, the Collateral Agent, the Issuer and
a Lender



      By:      

Name: Robert S. Coleman

Title: Senior Vice President

Revolving Loan Administrative Agent:
1900 East Ninth Street
Cleveland, Ohio 44114
Facsimile No.: (216) 222-9396
Attention: Robert S. Coleman

Collateral Agent:
629 Euclid Avenue
Cleveland, Ohio 44114
Facsimile No.: (216) 222-0103
Attention: Traci Sajewski

5

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as the Term Loan Administrative Agent and a Lender



      By:      

Name: Brian T. Caldwell

Title: Director



      By:      

Name:

Title:



      Eleven Madison Avenue

New York, New York 10010-3629

Facsimile No.: (212) 325 8321

Attention: Brian T. Caldwell

6

[LENDER], as a Lender



      By:      

Name:

Title:

7